IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

                                     )
IN RE APPRAISAL OF SOLERA            )   CONSOLIDATED
HOLDINGS, INC.                       )   C.A. No. 12080-CB
                                     )

                      MEMORANDUM OPINION

                      Date Submitted: April 6, 2018
                      Date Decided: July 30, 2018

Stuart M. Grant, Christine M. Mackintosh, and Vivek Upadhya of GRANT &
EISENHOFER P.A., Wilmington, Delaware; Daniel L. Berger of GRANT &
EISENHOFER P.A., New York, New York; Lawrence M. Rolnick, Steven M.
Hecht, and Jonathan M. Kass of LOWENSTEIN & SANDLER LLP, New York,
New York; Attorneys for Petitioners.

David E. Ross and S. Michael Sirkin of ROSS ARONSTAM & MORITZ LLP,
Wilmington, Delaware; Yosef J. Riemer, Devora W. Allon, Elliot C. Harvey
Schatmeier, Richard Nicholson, and Madelyn A. Morris of KIRKLAND & ELLIS
LLP, New York, New York; Attorneys for Respondent.


BOUCHARD, C.
      In this appraisal action, the court must determine the fair value of petitioners’

shares of Solera Holdings, Inc. as of March 3, 2016, when Vista Equity Partners

acquired Solera for $55.85 per share, or approximately $3.85 billion in total equity

value, in a merger transaction. Unsurprisingly, the parties have widely divergent

views on this question.

      Relying solely on a discounted cash flow analysis, petitioners contend that the

fair value of their shares is $84.65 per share—approximately 51.6% over the deal

price. Until recently, respondent consistently argued that the “best evidence” of the

fair value of Solera shares is the deal price less estimated synergies, equating to

$53.95 per share. After an appraisal decision in another case recently used the

“unaffected market price” of a company’s stock to determine fair value, however,

respondent changed its position to argue for the same measure of value here, which

respondent contends is $36.39 per share—about 35% below the deal price.

      Over the past year, our Supreme Court twice has heavily endorsed the

application of market efficiency principles in appraisal actions. With that guidance

in mind, and after carefully considering all relevant factors, my independent

determination is that the fair value of petitioners’ shares is the deal price less

estimated synergies—i.e., $53.95 per share.

      As discussed below, the record reflects that Solera was sold in an open process

that, although not perfect, was characterized by many objective indicia of reliability.
The merger was the product of a two-month outreach to large private equity firms

followed by a six-week auction conducted by an independent and fully authorized

special committee of the board, which contacted eleven financial and seven strategic

firms. Public disclosures made clear to the market that the company was for sale.

The special committee had competent legal and financial advisors and the power to

say no to an underpriced bid, which it did twice, without the safety net of another

bid. The merger price of $55.85 proved to be a market-clearing price through a 28-

day go-shop that the special committee secured as a condition of the deal with Vista,

one which afforded favorable terms to allow a key strategic competitor of Solera to

continue to bid for the company.

      The record further suggests that the sales process was conducted against the

backdrop of an efficient and well-functioning market for Solera’s stock. Before the

merger, for example, Solera had a deep base of public stockholders, its shares were

actively traded on the New York Stock Exchange and were covered by numerous

analysts, and its debt was closely monitored by ratings agencies.

      In short, the sales process delivered for Solera stockholders the value

obtainable in a bona fide arm’s-length transaction and provides the most reliable

evidence of fair value. Accordingly, I give the deal price, after adjusting for

synergies in accordance with longstanding precedent, sole and dispositive weight in

determining the fair value of petitioners’ shares as of the date of the merger.

                                          2
I.        BACKGROUND

          The facts recited in this opinion are my findings based on the testimony and

documentary evidence submitted during a five-day trial. The record includes over

400 stipulations of fact in the Stipulated Joint Pre-Trial Order (“PTO”),1 over 1,000

trial exhibits, including fourteen deposition transcripts, and the live testimony of four

fact witnesses and three expert witnesses. I accord the evidence the weight and

credibility I find it deserves.

          A.    The Parties

          Respondent Solera Holdings, Inc. (“Solera” or the “Company”) is a Delaware

corporation with headquarters in Westlake, Texas.2 Solera was founded in 2005 and

was publicly traded on the New York Stock Exchange from May 2007 until March

3, 2016, when it was acquired by an affiliate of Vista Equity Partners (“Vista”) in a

merger transaction (the “Merger”).3

          From Solera’s inception through the Merger, Tony Aquila served as Chairman

of the Board of Directors (the “Board”), Chief Executive Officer, and President of

Solera.4 Over this time period, Aquila made all top-level decisions about product



1
  The court appreciates the parties’ efforts in reaching agreement on a thorough set of
factual stipulations.
2
    PTO ¶ 75.
3
    Id. ¶¶ 1, 77 & Ex. A.
4
    Id. ¶ 81.
                                            3
innovation, corporate marketing, and investor relation efforts.5 After the Merger,

Aquila remained the CEO of Solera.6

          Petitioners consist of seven funds that were stockholders of Solera at the time

of the Merger: Muirfield Value Partners LP, Fir Tree Value Master Fund, L.P., Fir

Tree Capital Opportunity Master Fund, L.P., BlueMountain Credit Alternatives

Master Fund L.P., BlueMountain Summit Trading L.P., BlueMountain Foinaven

Master Fund L.P., and BlueMountain Logan Opportunities Master Fund L.P.

Petitioners collectively hold 3,987,021 shares of Solera common stock that are

eligible for appraisal.7

          B.     Solera’s Business

          In early 2005, Aquila founded Solera with aspirations to bring about a digital

evolution of the insurance industry, starting with the processing of automotive

insurance claims.8         Aquila viewed Solera as a potential disruptor, akin to

Amazon.com, Inc., in its specific industry.9




5
    Id. ¶ 82.
6
    Id. ¶ 83.
7
    Id. ¶¶ 12, 22-24, 30-32, 39.
8
    Id. ¶¶ 76, 80.
9
    Tr. 369-70, 375 (Aquila).
                                             4
         Solera, in its current form, is a global leader in data and software for

automotive, home ownership, and digital identity management.10 At the time of the

Merger, Solera’s business consisted of three main platforms: (i) Risk Management

Solutions; (ii) Service, Maintenance, and Repair; and (iii) Customer Retention

Management.11 The Risk Management Solutions platform helps insurers digitize

and streamline the claims process with respect to automotive and property content

claims.12         The Service, Maintenance, and Repair platform digitally assists car

technicians and auto service centers to diagnose and repair vehicles efficiently,

accurately, and profitably, and to identify and source original equipment

manufacturer and aftermarket automotive parts.13            The Customer Retention

Management platform provides consumer-centric and data-driven digital marketing

solutions for businesses that serve the auto ownership lifecycle, including property

and casualty insurers, vehicle manufacturers, car dealerships, and financing

providers.14 Solera was operating in 78 countries at the time of the Merger.15




10
     PTO ¶ 117.
11
     Id. ¶ 118.
12
     Id. ¶ 120.
13
     Id. ¶ 125.
14
     Id. ¶ 128.
15
     Tr. 659-60 (Giger).
                                             5
         C.       Solera Expands Aggressively Through Acquisitions

         Solera’s business was not always so diverse. During the Company’s early

years, the vast majority of Solera’s revenues was derived from claims processing.16

But the claims business was facing pressure17 as a result of maturation,18 advances

in automotive technology like collision avoidance and self-driving cars,19 and

competition.20

         In August 2012, Aquila implemented a plan called “Mission 2020” to increase

Solera’s revenue and EBITDA through acquisitions and diversification.21 Solera

aspired to become a “cognitive data and software and services company” that would

address the entire lifecycle of a car.22

         The Mission 2020 goals included growing revenue from $790 million in fiscal

year 2012 to $2 billion by fiscal year 2020, and increasing adjusted EBITDA from

$345 million to $800 million over that same period.23 To meet these benchmarks,




16
     PTO ¶¶ 134-138.
17
     Id. ¶ 163.
18
     Tr. 23-24 (Cornell); JX0121.0007.
19
     Tr. 32 (Cornell); JX0092.0012-13.
20
     Tr. 207-08 (Cornell); 758-60 (Yarbrough); JX0092.0014-15.
21
     PTO ¶¶ 159-61, 163.
22
     Tr. 372-73, 381 (Aquila).
23
     PTO ¶ 160.
                                            6
Solera implemented its “Leverage.           Diversify.      Disrupt.” (“LDD”) business

strategy.24

         LDD was a three-pronged strategy. First, Solera sought to “leverage” its

claims processing revenue in a given geographic area to gain a foothold in that area.

Second, Solera sought to “diversify” its service offerings in the given geographic

area.      Third, Solera’s longer-term objective was to “disrupt” the market by

integrating its service offerings such that vehicle owners and homeowners could use

Solera’s software to manage their purchases, maintenance, and insurance claims all

in one place.25

         D.       The Market’s Reaction to LDD

         Between the formulation of Mission 2020 and the Merger, Solera invested

approximately $2.1 billion in acquisitions.26 These acquisitions often were “scarcity

value transactions” that involved Solera paying a premium for unique assets. 27 The

multiples Solera paid in these acquisitions not only were relatively high but were

increasing over time, generating lower returns on invested capital.28 As a result,




24
     Id. ¶ 132.
25
     Id. ¶ 133.
26
     Id. ¶ 165.
27
     Tr. 386-88 (Aquila).
28
     Id. at 387 (Aquila), 1063 (Hubbard); JX0899.0050-51.
                                             7
Solera’s leverage increased while its EPS essentially remained flat and its EBITDA

margins shrank.29

         Some analysts were skeptical of Solera’s evolution-through-acquisitions

strategy, taking a “show me” approach to the Company. 30 These analysts struggled

to understand Solera’s diversification plan31 and complained that management’s lack

of transparency about the Company’s strategy impeded their ability to value Solera

appropriately.32 Aquila, the Board, and other analysts believed that the market

misunderstood Solera’s value proposition and that its stock traded at a substantial

discount to fair value.33

         Compounding the challenges Solera was facing in the equity markets, Solera

was encountering difficulties in the debt markets. Solera needed to have access to

debt financing to execute its acquisition strategy, but by the time of the Merger,

Solera was unable to find lenders willing to finance its deals due to its highly-levered

balance sheet. For example, upon the announcement that Solera planned to issue

tack-on notes in November 2014, “the proceeds of which, along with balance sheet




29
     JX1101.0056, 151-52, 175-76.
30
     JX1101.0030.
31
     PTO ¶ 241; Tr. 478-79 (Aquila).
32
     PTO ¶¶ 244-46.
33
  Tr. 464-67 (Aquila), 861 (Yarbrough); JX0175.0108 (William Blair & Company);
JX0301.0001 (Goldman Sachs); JX0325.0001 (Goldman Sachs).
                                           8
cash, [were] expected to effect a strategic acquisition,” Moody’s Investors Service

downgraded Solera’s credit rating from Ba2 to Ba3.34 Moody’s noted that “the

company has been actively pursuing acquisitions, often at very high purchase

multiples,” and warned that “[r]atings could be downgraded [further] if the company

undertakes acquisitions that, after integration, fail to realize targeted margins.”35

         In late May 2015, management began discussing an $850 million notes

offering with Goldman Sachs, the proceeds of which the Company planned to use to

fund acquisitions and refinance outstanding debt.36 The offering fell approximately

$11.5 million short, and Goldman was forced to absorb the notes that it could not

sell into the market.37       In July 2015, Moody’s downgraded Solera again,38

commenting “[t]he ongoing, cumulative impacts of debt assumed for acquisitions

and for the buyout of its joint venture partner’s 50% share . . . plus ramped up share

buybacks and dividends, have pushed Moody’s expectations for [Solera’s]

intermediate-term leverage to approximately 7.0 times, a level high even for a B1-




34
  JX0140.0003. “Ba” obligations are those “judged to be speculative and are subject to
substantial credit risk.” Rating Symbols and Definitions, MOODY’S INV’R SERV. 6 (June
2018),
https://www.moodys.com/researchdocumentcontentpage.aspx?docid=PBC_79004.
35
     JX0140.0003.
36
     Tr. 409-11 (Aquila); JX0258.004.
37
     Tr. 412-14 (Aquila); JX0318.001.
38
     Tr. 416-17 (Aquila); JX0310.0004.
                                           9
rated credit.”39 As Aquila testified, Solera was “out of runway” shortly before the

Merger to execute the rest of its acquisition strategy because creditors were

unwilling to loan funds to Solera at tolerable interest rates.40

         E.       Aquila Expresses Displeasure with his Compensation at Solera

         Solera’s stock price affected Aquila personally. His compensation was tied

to “total shareholder return,” and the majority of his stock options were underwater.41

Aquila did not receive a performance bonus in 2011, 2012, or 2013.42 In February

2015, he emailed Thomas Dattilo, Chair of the Compensation Committee, saying

“I’ve poured a great deal of time, inventions and sacrifice during this time in the

company’s transition and I really need to get something meaningful for it.”43 At one

point, Aquila threatened to leave Solera if his compensation was not reconfigured.44

         The Board recognized Aquila’s value to the Company and took his request

and threat to leave seriously. Dattilo commented “the way [S]olera is structured, we

would probably need three people to replace him, and even that would not really



39
  JX0310.0004. “B” obligations are those “considered speculative and are subject to high
credit risk.” Rating Symbols and Definitions, MOODY’S INV’R SERV. 6 (June 2018),
https://www.moodys.com/researchdocumentcontentpage.aspx?docid=PBC_79004.
40
     Tr. 414 (Aquila).
41
     Id. at 460, 485 (Aquila); JX0088.0002.
42
     Tr. 461 (Aquila).
43
     PTO ¶ 222.
44
     Id. ¶ 224; JX0174.0002-03.
                                              10
fulfill the Solera requirements because of the pervasive founder[’]s culture found

there. . . . Solera possibly couldn’t exist without Tony.”45          Although the

Compensation Committee was looking for a solution to address Aquila’s underwater

stock options, they ultimately “didn’t get it done.”46

         F.       Aquila Privately Explores a Sale of Solera

         Around the time that Aquila complained to the Board about his compensation,

he began to engage in informal discussions with private equity firms regarding a

potential transaction to take the Company private. In December 2014, Aquila was

introduced to David Baron, an investment banker at Rothschild Inc.

(“Rothschild”).47 Aquila and Baron met again in January 2015, when they “talked

through a bunch of buy-side ideas” and Aquila expressed his frustration at the

disconnect between Solera’s stock price performance relative to its peers and his

own views on the Company’s growth opportunities.48

         In March 2015, Aquila was introduced to Orlando Bravo, a founder of the

private equity firm Thoma Bravo LLC (“Thoma Bravo”), and Robert Smith, the




45
     JX0174.0002.
46
     Tr. 464 (Aquila).
47
     PTO ¶ 251.
48
     Id. ¶ 252.
                                           11
founder of Vista.49 Before these two meetings, Aquila was aware that both Thoma

Bravo and Vista recently had launched new multi-billion dollar funds.50

         On April 29, 2015, Baron contacted Brett Watson, the head of Koch Equity,

to tell him, without identifying Solera as the target, about an opportunity to invest in

preferred equity.51 Baron wrote in an email to Watson: “I’d like you to speak for as

much of pref[erred stock] as possible – Ceo objective is to try to get control back[.]

I’m going to clear it w[ith] chairman/ceo next week.”52

         On May 4, 2015, Baron travelled to Aquila’s ranch in Jackson Hole,

Wyoming, bringing with him a presentation book that included leverage buyout

(“LBO”) analyses that the two had previously discussed.53 Two days later, during

an earnings call on May 6, Aquila raised the possibility of taking Solera private as a

means of returning money to its stockholders while still pursuing its growth strategy:

         Q (Analyst): And just if I can bring that around to [the Solera CFO’s]
         comment about being opportunistic in share repurchases when you
         think the stock is detached from intrinsic value, you haven’t bought a
         lot of stock. So how do we square that circle in terms of what you think
         the Company is worth today?

         A (Aquila): Look, you’re bringing up a great point. So, look, it is a
         chicken-or-egg story. We’re going to make some of you happy, which

49
     Tr. 480 (Aquila); PTO ¶¶ 258-60.
50
     Tr. 481-84 (Aquila).
51
     PTO ¶ 262.
52
     JX0208.0002.
53
     Tr. 500-01 (Aquila); JX1120.0004, 17.
                                             12
         we’re trying to go down—we’re trying to keep the ball down the middle
         of the fairway. We definitely like to hit the long ball as much as we
         can. But in reality, we have to do what we’re doing, and we have to
         thread the needle the way we are. Our only other alternative is either
         to take up leverage, buy stock right now. That’s going to cause a ratings
         issue. That’s going to cause some dislocation. We want to buy content
         because we want double-digit businesses in the emerging content world
         as apps take a different role on your phone to manage your risks and
         your asset. So when you think of that, we’ve done a decent job. We
         bought, I don’t know, $300 million worth of stock back since we did
         the stock buying program, and our average price is, like, $52, $53.

         So we’re kind of dealing with all the factors—we got the short game
         playing out there. And we’ve got to thread the needle. And the only
         other option to that is to go private and take all the shares out.54

Aquila testified that this comment was “not preplanned,” and he was not “trying to

suggest that [going private] was a decision that had been made.”55

         A few days later, on May 11, 2015, Aquila met with Smith from Vista and his

partner Christian Sowul in Austin, Texas.56 After the meeting, Sowul followed up

with Baron, saying “we are very interested. [T]ony sounded like now is the time.

[N]ext 4-6 weeks.”57

         Also on May 11, the Board commenced a series of meetings and dinners in

Dallas, Texas.58 Before these meetings, Aquila discussed with every Board member


54
     JX0214.0014-15 (emphasis added).
55
     Tr. 424-25 (Aquila).
56
     JX0251.0001.
57
     JX0234.0001.
58
     Tr. 762-63 (Yarbrough).
                                            13
the possibility of pursuing strategic alternatives, given that Solera was “out of

runway” to execute its growth-by-acquisition strategy.59 Company director Stuart

Yarbrough encouraged Aquila to have these conversations with the other directors,

and explained that the Board felt Solera was “being criticized in the market” and

knew that the Company was paying higher multiples for larger acquisitions.60

         On May 12, 2015, Company director Michael Lehman emailed Yarbrough

and Larry Sonsini of the law firm Wilson Sonsini Goodrich & Rosati about the

possibility of retaining his firm to assist in reviewing strategic alternatives. Lehman

stated in the email: “Tony and the board have just begun conversations about

‘evaluating strategic alternatives,’” of which “[o]ne of the more attractive conceptual

alternatives is a ‘going private,’ which would likely mean that the CEO would have

significant stake in that entity [] (think Dell computer type transaction).”61

         In an executive session on May 13, the Board unanimously agreed that Aquila

should “test the waters” with financial sponsors.62 In doing so, the Board recognized

that Aquila would probably have a significant equity stake in a private Solera, posing

an “inherent” conflict in his outreach to private equity firms.63 The Board authorized


59
     Id. at 425-27 (Aquila), 760-62 (Yarbrough).
60
     Id. at 862-64 (Yarbrough).
61
     JX0250.0003.
62
     Tr. 428-29 (Aquila), 762-63, 816 (Yarbrough).
63
     Tr. 829-31 (Yarbrough); JX0250.0003.
                                             14
Aquila to “put together a target list” of large private equity firms and to “go have

discussions and see what the interest was.”64 The Board decided to start with private

equity firms and add strategic firms later in the process because it believed that

strategic firms presented a greater risk of leaks65 and an interested strategic bidder

could get up to speed quickly.66 The Board also wanted to focus on larger private

equity firms to avoid the complexity of firms having to partner with each other.67 At

this stage, the Board prohibited “any use of nonpublic information.”68

         G.       A Special Committee is Formed after Aquila “Tests the Waters”

         Between May 13 and June 1, 2015, Aquila, with assistance from Rothschild,

contacted nine private equity firms:        Pamplona, Silver Lake, Apax, Access

Industries, Hellman & Friedman, Vista, Blackstone, CVC Capital Partners, and

Thoma Bravo.69 Aquila and Rothschild had follow-up contact with at least Silver

Lake,70 Blackstone,71 and Thoma Bravo72 between June 1 and July 14, 2015. After



64
     Tr. 865 (Yarbrough).
65
     Id. at 764 (Yarbrough).
66
     Id. at 764-65 (Yarbrough).
67
     Id. at 865 (Yarbrough).
68
     Id. at 764 (Yarbrough).
69
     PTO ¶¶ 268, 271-78.
70
     Id. ¶ 279.
71
     Id. ¶¶ 277, 280, 282.
72
     Id. ¶¶ 278, 283-84.
                                          15
his meeting with Aquila, Orlando Bravo emailed Baron, saying “Unreal meeting. I

love Tony man. We want to do this deal.”73 On July 18, 2015, Aquila reported back

to the Board that Thoma Bravo was going to make an offer for Solera.74

         On July 19, 2015, Thoma Bravo submitted an indication of interest to

purchase Solera at a price between $56-$58 per share. In the letter submitting their

bid, Thoma Bravo stated that they “are contemplating this deal solely in the context

of being able to partner with Tony Aquila and his management team.”75

         On July 20, 2015, the Board discussed the indication of interest received from

Thoma Bravo and formed a special committee of independent directors to review

the Company’s strategic alternatives (the “Special Committee”).76 The Special

Committee consisted of Yarbrough (Chairman), Dattilo, and Patrick Campbell, each

of whom had served on multiple boards and had extensive M&A experience.77 The

Special Committee was granted the “full power and authority of the Board” to

review, evaluate, negotiate, recommend, or reject any proposed transaction or

strategic alternatives.78 The Board resolution establishing the Special Committee


73
     JX0315.0001.
74
     Tr. 526-27 (Aquila).
75
     PTO ¶ 285.
76
  Id. ¶¶ 286-87. The written consent establishing the Special Committee is dated July 23,
2015 (see JX0359), but it is stipulated that it was formed on July 20, 2015. PTO ¶ 287.
77
     PTO ¶ 287; Tr. 754-56, 771-772 (Yarbrough).
78
     JX0359.0002.
                                           16
further provided that “the Board shall not recommend a Possible Transaction or

alternative thereto for approval by the Company’s stockholders or otherwise approve

a Possible Transaction or alternative thereto without a prior favorable

recommendation of such Possible Transaction or alternative thereto by the Special

Committee.”79

           H.    The Special Committee Begins its Work

           On July 30, 2015, the Special Committee met with its legal advisors, Sullivan

& Cromwell LLP and Richards, Layton & Finger P.A., and financial advisor

Centerview Partners LLC (“Centerview”).80 Rothschild remained active in the sales

process and was formally engaged to represent the Company,81 but, in reality, it also

continued to represent Aquila personally.82

           At its July 30 meeting, the Special Committee approved a list of potential

buyers to approach, including six strategic companies that were selected based on

their business initiatives and stated future plans, and six financial sponsors

(including Vista) that were selected based on their experience and interest in the

technology and information services industry and their capability to execute and



79
     Id.
80
     Tr. 776-78 (Yarbrough); PTO ¶ 289.
81
  JX0625; JX0673.0020; JX1161.0001. Both Centerview and Rothschild each were paid
approximately $25 million in advisory fees. JX0673.0020.
82
     Tr. 568 (Aquila); JX1170.
                                             17
finance a transaction of this size.83 The Special Committee also distributed to

management a short document that Sullivan & Cromwell prepared concerning senior

management contacts with prospective bidders, which, aptly for a company focused

on the automotive industry, was referred to as the “Rules of the Road.”84 The

document stated, among other things, that “senior management must treat potential

Bidders equally” and refrain from “any discussions with any Bidder representatives

relating to any future compensation, retention or investment arrangements, without

approval by the independent directors.”85

         Between July 30 and August 4, 2015, Centerview contacted 11 private equity

firms and 6 potential strategic bidders, including Google and Yahoo!, the two that

Special Committee Chair Yarbrough believed were most likely to bid.86 Aquila

already had “tested the waters” with some of the private equity firms that the Special

Committee contacted. All six strategic firms contacted declined to explore a

transaction involving Solera.87 At this time, the Special Committee did not contact

IHS Inc. (“IHS”), another possible strategic acquirer, because IHS was one of




83
     PTO ¶ 289.
84
     Tr. 782-83 (Yarbrough); JX0380.0003-05.
85
     JX0380.0005.
86
     PTO ¶ 295; Tr. 870-71 (Yarbrough).
87
     PTO ¶ 298.
                                          18
Solera’s key competitors and the Special Committee had “a low level of confidence”

in IHS’s ability to finance a transaction.88

         From time to time, Aquila, through Rothschild and his legal counsel, Kirkland

& Ellis LLP,89 apprised the Special Committee on his thoughts about the sales

process. On July 30, 2015, Baron told the Special Committee’s legal and financial

advisors in an email that Aquila did not want IHS included in the sales process,

stating “fishing expedition, too competitive, need 50% stock . . .”90

         On August 3, 2015, Aquila’s counsel sent the Special Committee a proposed

“Management Retention Program.”91 This proposal stated that “an incremental $75

million cash retention pool” should be created to align management and shareholder

incentives, and to “enhance impartiality of management among all potential

buyers.”92 The proposal warned that under the current compensation plan, “the

program inadequately aligns management’s interests with those of stockholders and

exposes the Company to risks of losing key managers through closing” of a

transaction.93 Solera did not implement this proposed “Management Retention



88
     Tr. 780-82 (Yarbrough).
89
     JX1170.
90
     JX0378.0001.
91
     Tr. 546 (Aquila); JX0402.
92
     JX0402.0003, 07.
93
     JX0402.0003.
                                           19
Program,” but the Compensation Committee did award Aquila a $15 million bonus

in August 2015.94

         I.     The Special Committee Solicits First-Round Bids and News of the
                Sales Process Leaks

         By August 11, 2015, Yarbrough viewed “the state of the world to be one

where if there’s going to be a deal, it’s going to be with a private equity firm.”95 On

August 10, 2015, at the direction of the Special Committee, Centerview sent a letter

to the five remaining parties inviting them to submit first-round bids by August 17,

2015.96 These parties had signed confidentiality agreements and were provided

Board-approved five-year projections for the Company, which were based on

projections created in the normal course of business but then modified in connection

with the sales process (the “Hybrid Case Projections”).97 Before the August 17 bid

deadline, Baron spoke to certain potential bidders directly without involving

Centerview.98




94
     Tr. 558, 589 (Aquila).
95
     Id. at 854 (Yarbrough).
96
     PTO ¶ 299; JX0756.0044.
97
     PTO ¶ 388; JX0445.0005.
98
     See JX0467.0001 (Silver Lake); JX0456.0001 (Pamplona).
                                          20
          By August 17, 2015, two potential bidders had dropped out of the sales

process, believing “that they would not be able to submit competitive bids.” 99 The

remaining three financial sponsors provided indications of interest: Vista offered

$63 per share, Thoma Bravo offered $60 per share, and Pamplona offered $60-$62

per share.100 Each made clear that they wanted Aquila’s participation in the deal.101

          On August 19, 2015, news of the sales process leaked when Bloomberg

reported that Solera was “exploring a sale that has attracted interest from private

equity firms.”102 The next day, the Company issued a press release announcing that

it had formed the Special Committee and that it was contemplating a sale.103 Also

on August 20, the Financial Times reported that Vista was “considering a bid of $63

per share” and that Thoma Bravo and Pamplona were “considering separate bids for

$62 per share.”104

          In a further development on August 20, Advent International Corporation, a

private equity firm, reached out to Centerview and Rothschild separately to express




99
     JX0465.0001.
100
      PTO ¶ 302.
101
      JX0340.0003; JX0464.0005, 08.
102
      PTO ¶ 305.
103
      Id. ¶ 306.
104
      JX0499.0002.
                                          21
interest in the Company.105 Centerview confirmed to Baron that it planned to ignore

the inquiry,106 about which the members of the Special Committee were never

informed.107 The Special Committee also was not made aware of interest that

Providence Equity Partners, L.L.C.,108 another private equity firm, expressed to

Centerview on August 26.109 When Centerview made Baron aware of this inquiry,

he responded: “Too late obv[iously] but Tony not a fan . . .”110 Neither Advent nor

Providence gave any indication as to the price they would be willing to pay for Solera

or the amount of time they would need to get up to speed.111

            During the August 22-23, 2015 weekend, Smith traveled to Aquila’s ranch en

route to his own ranch in Colorado.112 Before the meeting, Smith’s team at Vista

researched the size of the option pools that Vista had offered management in its

“recent take privates” so that Smith would “know the comps before his meeting with

[T]ony.”113 Aquila did not have authorization from the Special Committee to discuss


105
   JX0497.0001-02 (August 20, 2015 email from Advent to Centerview); JX0517.0001
(August 21, 2015 email referencing Advent call to UK head of Rothschild).
106
      JX0497.0001.
107
      Tr. 844-45 (Yarbrough).
108
      Id. at 845-46 (Yarbrough).
109
      JX0556.0001.
110
      Id.
111
      JX0497; JX0556.
112
      Tr. 597-98 (Aquila); JX0523; JX0525.
113
      JX0525.0002.
                                             22
his post-transaction compensation at this time.114 Shortly after the meeting, Vista

began to model a 9% option pool with a 1% long-term incentive plan (LTIP), up

from the 5% option pool with a 1% LTIP that Vista had modeled before Aquila’s

meeting with Smith.115

          J.       IHS Expresses Interest in a Potential Transaction

          On August 21, 2015, IHS contacted Centerview to express its interest in a

potential acquisition of Solera at an unspecified valuation and financing structure.116

By August 23, IHS suggested that it would be able to submit a bid in excess of $63

per share, and it indicated that it could complete due diligence and execute definitive

transaction documents within ten calendar days despite not yet having received non-

public information.117 The parties entered into a confidentiality agreement on

August 24.118

          On August 26, 2015, senior representatives of IHS, including its CFO,

attended a meeting with the Company’s management, before which Aquila had a

one-on-one conversation with IHS’s CFO for 90 minutes.119 Centerview requested



114
      Tr. 833 (Yarbrough).
115
      JX0525.0001; JX0541.0001.
116
      PTO ¶ 307.
117
      Id. ¶ 308.
118
      Id. ¶ 309.
119
      Id. ¶ 312.
                                            23
numerous times that IHS’s CEO Jerre Stead attend the management meeting, but he

declined even though the acquisition would have been the largest in IHS’s history.120

By August 27, Solera had provided IHS with non-public Company information,

including the Hybrid Case Projections.121

          On September 1, IHS submitted a bid of $55-$58 per share, comprised of 75%

cash and 25% stock, and included “highly confident” letters from financing

sources.122        On September 2, Aquila travelled separately to meet with Stead

personally, who commented that IHS was “looking at another big deal as well.”123

The next day, IHS submitted a revised bid of $60 per share, but did not specify the

mix of consideration and did not include any indication of financing

commitments.124 IHS said it could complete diligence “within a matter of days.”125




120
      Id. ¶ 312; Tr. 441 (Aquila), 793 (Yarbrough).
121
      PTO ¶ 313.
122
      Id. ¶ 317.
123
      Tr. 442-44 (Aquila).
124
      PTO ¶ 321.
125
      JX0611.0002.
                                              24
          K.       The Special Committee Negotiates with Potential Buyers

          On September 4, 2015, Vista and Thoma Bravo submitted revised bids.126

Pamplona had dropped out of the sales process by this point,127 and the Special

Committee felt like it was “moving backwards” in its negotiations with IHS.128

          Both of the active bidders lowered their offers. Thoma Bravo lowered its bid

to $56 per share, attributing the drop to “challenges in availability and terms of

financing (both debt and equity) due in part to turbulence in global financial

markets.”129 Vista lowered its bid to $55 per share, but subsequently indicated that

it could increase its price to $56 per share.130 Vista explained that it dropped its bid

because of changes to Solera’s balance sheet, increased financing costs, and a

decline in Vista’s forecasted EBITDA for Solera.131 Unbeknownst to Solera, one of

the reasons Vista lowered its bid is that it had made a spreadsheet error in its financial

model before submitting its first-round bid, resulting in the model overstating

Solera’s future equity value by approximately $1.9 billion.132 If this error had been


126
      PTO ¶¶ 322, 324.
127
      Id. ¶ 311.
128
      Tr. 796-97 (Yarbrough).
129
      PTO ¶¶ 322-23.
130
      Id. ¶ 324.
131
      JX0620.0001-02; JX0626.0001.
132
   Tr. 934-35, 964-67 (Sowul). Petitioners question the veracity of this explanation, but I
found Sowul’s testimony on the point to be credible and one of petitioners’ own experts
confirmed the spreadsheet error. Id. at 301-04 (Buckberg).
                                            25
noticed and corrected, Vista’s first-round bid would have been closer to $55 per

share, rather than $63 per share.133

          On September 5, 2015, Aquila signaled that he was willing to roll over $15

million of his Solera shares in a transaction with any bidder.134 That day, the Special

Committee met135 and decided to press for more from the bidders, proposing to Vista

that it either raise its price to $58 per share, or agree to a go-shop and reduced

termination fee to enable Solera to continue discussions with IHS.136 Vista agreed

to the go-shop and the termination fee reduction on September 7, but also told

Centerview that day that one of its anticipated sources of equity financing had

withdrawn its commitment and that it would need additional time to obtain

replacement financing to support its bid.137

          On September 8, Vista lowered its bid to $53 per share.138 Vista told Solera

that its bid would expire at midnight, and that “[a]fter midnight, we will not be

spending any more time on” Solera.139 The Special Committee rejected Vista’s bid




133
      Id. at 934-35 (Sowul).
134
      PTO ¶¶ 382-84; Tr. 589 (Aquila); JX0623.
135
      JX0628.
136
      PTO ¶ 325.
137
      Id. ¶¶ 329-31.
138
      Id. ¶ 332.
139
      JX0638.0001.
                                           26
as inadequate that same day,140 and decided “to let the process play out.”141 The

Special Committee set September 11, 2015 as a deadline for Vista and Thoma Bravo

to make final bids.142 On September 9, Bloomberg reported that Solera had received

bids from Vista and Thoma Bravo, and that the Company was “nearing a deal to sell

itself for about $53 a share.”143

         When September 11 arrived, Thoma Bravo offered $54 per share, expiring at

midnight and contingent on Solera “shutting off dividends” and reducing advisory

fees.144 The Special Committee said “no.”145 The press again reported in real time,

with Reuters writing that Vista and Thoma Bravo had “made offers that failed to

meet Solera’s valuation expectations,” and that Solera was “trying to sell itself to

another company”—IHS—“rather than an investment firm.”146

         The next morning, on September 12, Vista submitted an all-cash, fully

financed revised bid of $55.85 per share that also included the go-shop and

termination fee provisions the Special Committee had requested.147 The Special



140
      PTO ¶ 334.
141
      Tr. 969-70 (Sowul).
142
      Id. at 806 (Yarbrough).
143
      JX0644.0001.
144
      PTO ¶ 338; Tr. 806 (Yarbrough).
145
      Tr. 807 (Yarbrough).
146
      JX0651.0001.
147
      PTO ¶ 339; JX0756.0052; Tr. 807-08 (Yarbrough).
                                           27
Committee tried to push Vista up to $56 per share, but Vista refused, saying $55.85

was its best and final offer.148 Centerview opined that $55.85 per share was fair,

from a financial point of view, to Solera stockholders.149 Later in the day on

September 12, the Special Committee accepted Vista’s offer after receiving

Centerview’s fairness opinion, and the Board approved the transaction.150 On

September 13, the Company and Vista entered into a definitive merger agreement

(the “Merger Agreement”).151

          L.       The Go-Shop Period Expires and the Merger Closes

          On September 13, 2015, Solera announced the proposed Merger.152 The press

release stated that the purchase price valued Solera at approximately $6.5 billion,

including net debt, “represent[ing] an unaffected premium of 53% over Solera’s

closing share price of $36.39 on August 3, 2015.”153

          In advance of the press release, Baron sent a celebratory email to his

colleagues, in which he noted “we were the architects with the CEO from the

beginning as to how to engineer the process from start to finish.”154 The next


148
      PTO ¶ 339.
149
      Id. ¶ 341; Tr. 807-08 (Yarbrough); JX0661.0001-04.
150
      Id. ¶¶ 346-47.
151
      Id. ¶ 348.
152
      JX0681.
153
      JX0681.0001.
154
      JX0670.0002.
                                            28
morning, an internal email of the Fir Tree petitioners praised the transaction as

yielding a “Good price!”155

         The Merger Agreement provided for a 28-day go-shop period during which

the termination fee would be 1% of the equity value for any offer made by IHS, a

reduction from the 3% termination fee applicable to any other potential buyer.156

The Special Committee reached out to IHS the day after signing the Merger

Agreement and gave IHS nearly full access to the approximately 12,000-document

data room that the private equity firms had been given access to during the pre-

signing sales process.157

         On September 29, 2015, with two weeks left in the go-shop, IHS informed

Solera that it would not pursue an acquisition of the Company. IHS noted that it

“was appreciative of the go-shop provisions negotiated in the merger agreement . . .

and the fact that [Solera] had provided equal access to information in order for IHS

to consider a bid.”158 On October 5, 2015, Solera issued its preliminary proxy




155
      JX0683.0001.
156
      PTO ¶ 350.
157
   Id. ¶ 351; Tr. 811 (Yarbrough). Solera withheld six documents. Four of the six
documents concerned Digital Garage, a strategically sensitive new smartphone application,
and the other two concerned personnel matters. Tr. 811 (Yarbrough); PTO ¶ 139-44.
158
      PTO ¶ 354.
                                           29
statement, which disclosed a summary of the Hybrid Case Projections.159 The go-

shop expired on October 11, without Solera receiving any alternative proposals.160

          On October 15, 2015, Vista sent Aquila a proposed compensation package,

offering Aquila the opportunity to obtain up to 6% of Solera’s fully-diluted equity.161

This amount was later revised up, with Vista offering Aquila up to 10% of the fully-

diluted equity. Under the revised plan, Aquila would invest $45 million in the deal—

$15 million worth of his shares of Solera and $30 million borrowed from Vista.162

Vista’s proposal positioned Aquila to earn up to $969.6 million over a seven-year

period if Vista achieved a four-times cash-on-cash return.163

          On October 30, 2015, Solera issued its definitive proxy statement concerning

the proposed Merger, which also included a summary of the Hybrid Case

Projections.164 On December 8, Solera’s stockholders voted to approve the Merger.

Of the Company’s outstanding shares, approximately 65.4% voted in favor,

approximately 10.9% voted against, and approximately 3.4% abstained.165 The




159
      Id. ¶ 355.
160
      Id. ¶ 356.
161
      JX0744.0001, 03; Tr. 611-614 (Aquila).
162
      PTO ¶¶ 382-387; JX0760.0004.
163
      JX0760.0004, 09-10.
164
      PTO ¶ 5; JX0756.0069.
165
      PTO ¶¶ 6-7.
                                               30
Merger closed on March 3, 2016.166 The next day, Aquila signed a new employment

agreement with Solera.167

II.       PROCEDURAL POSTURE

          On March 7 and March 10, 2016, petitioners filed their petitions for appraisal.

The court consolidated the petitions on March 30, 2016. A five-day trial was held

in June 2017, and post-trial argument was held on December 4, 2017.

          At the conclusion of the post-trial argument, the court asked the parties to

confer to see if they could agree on an expert the court might appoint to opine on a

significant issue of disagreement concerning the methods the parties’ experts used

to determine the terminal period investment rate in their discounted cash flow

analyses. On December 19, 2017, the parties advised the court that they were unable

to reach agreement on a suggested expert and each submitted two candidates for the

court’s consideration.

          On February 22, 2018, Solera filed a motion requesting the opportunity to

submit supplemental briefs to address the implications of certain appraisal decisions

issued after the post-trial argument. The court granted this motion on February 26,

2018, noting in its order that it had “made no decision about whether to proceed with




166
      Id. ¶ 1.
167
      JX0855.0001.
                                            31
an independent expert” and would “revisit the issue after reviewing the supplemental

submissions.”168 Supplemental briefing was completed on April 6, 2018.169

III.     ANALYSIS

         A.       Legal Standard

         Petitioners request appraisal of their shares of Solera under 8 Del. C. § 262.

“An action seeking appraisal is intended to provide shareholders who dissent from a

merger, on the basis of the inadequacy of the offering price, with a judicial

determination of the fair value of their shares.”170 Respondent has not disputed

petitioners’ eligibility for an appraisal of their shares.

         In an appraisal action, the court has a statutory mandate to:

         [D]etermine the fair value of the shares exclusive of any element of
         value arising from the accomplishment or expectation of the merger or
         consolidation, together with interest, if any, to be paid upon the amount
         determined to be the fair value. In determining such fair value, the
         Court shall take into account all relevant factors.171

Appraisal excludes any value resulting from the merger, including synergies that

may arise,172 because “[t]he basic concept of value under the appraisal statute is that

the stockholder is entitled to be paid for that which has been taken from him, viz.,


168
      Dkt. 122.
169
      Dkt. 125.
170
      Cavalier Oil Corp. v. Harnett, 564 A.2d 1137, 1142 (Del. 1989) (citation omitted).
171
      8 Del. C. § 262(h).
172
      See M.P.M. Enters., Inc. v. Gilbert, 731 A.2d 790, 797 (Del. 1999).
                                              32
his proportionate interest in a going concern.”173 In valuing a company as a “going

concern” at the time of a merger, the court must take into consideration the

“operative reality”174 of the company, viewing the company as “occupying a

particular market position in the light of future prospects.”175              A dissenting

stockholder is then entitled to his proportionate interest in the going concern.176

         In using “all relevant factors” to determine fair value, the court has significant

discretion to use the valuation methods it deems appropriate, including the parties’

proposed valuation frameworks, or one of the court’s own fashioning.177 This court

has relied on a number of different approaches to determine fair value, including

comparable company and precedent transaction analyses, a discounted cash flow

model, and the merger price.178 “This Court may not adopt at the outset an ‘either-

or’ approach, thereby accepting uncritically the valuation of one party, as it is the




173
      Tri-Cont’l Corp. v. Battye, 74 A.2d 71, 72 (Del. 1950).
174
      M.G. Bancorporation, Inc. v. Le Beau, 737 A.2d 513, 525 (Del. 1999).
175
      Matter of Shell Oil Co., 607 A.2d 1213, 1218 (Del. 1992).
176
      Cavalier Oil, 564 A.2d at 1144.
177
    In re Appraisal of Ancestry.com, Inc., 2015 WL 399726, at *15 (Del. Ch. Jan. 30, 2015)
(citing Glob. GT LP v. Golden Telecom, Inc. 11 A.3d 214, 218 (Del. 2010)).
178
   See Laidler v. Hesco Bastion Envtl., Inc., 2014 WL 1877536, at *6 (Del. Ch. May 12,
2014) (compiling authorities); see also In re Lane v. Cancer Treatment Ctrs. of Am., Inc.,
1994 WL 263558, at *2 (Del. Ch. May 25, 1994) (“[R]elevant factors to be considered
include ‘assets, market value, earnings, future prospects, and any other elements that affect
the intrinsic or inherent value of a company’s stock.’”) (quoting Weinberger, at 711).
                                              33
Court’s duty to determine the core issue of fair value on the appraisal date.” 179 “In

an appraisal proceeding, the burden to establish fair value by a preponderance of the

evidence rests on both the petitioner and the respondent.”180

         B.     DFC, Dell, and Recent Court of Chancery Appraisal Decisions

         Over the past year, the Delaware Supreme Court has issued two decisions

providing important guidance for the Court of Chancery in appraisal proceedings:

DFC Global Corporation v. Muirfield Value Partners, L.P.181 and Dell, Inc. v.

Magnetar Global Event Driven Master Fund Ltd.182 Given their importance, a brief

discussion of each case is appropriate at the outset.

         In DFC, petitioners sought appraisal of shares they held in a publicly traded

payday lending firm, DFC, that was purchased by a private equity firm.183 This court

attempted to determine the fair value of DFC’s shares by equally weighting three

measures of value: a discounted cash flow model, a comparable company analysis,

and the transaction price.184 The court gave equal weight to these three measures of


179
    In re Appraisal of Metromedia Int’l Gp., Inc., 971 A.2d 893, 899-900 (Del. Ch. 2009)
(citation omitted).
180
   Laidler, 2014 WL 1877536, at *6 (citing M.G. Bancorporation., Inc., v. Le Beau, 737
A.2d at 520).
181
      172 A.3d 346 (Del. 2017).
182
      177 A.3d 1 (Del. 2017).
183
      DFC, 172 A.3d at 348.
184
   In re Appraisal of DFC Glob. Corp., 2016 WL 3753123, at *1 (Del. Ch. July 8, 2016),
rev’d, DFC, 172 A.3d 346.
                                           34
value because it found that each similarly suffered from limitations arising from the

tumultuous regulatory environment that was swirling around DFC during the period

leading up to its sale.185 The court’s analysis resulted in a fair value of DFC at

approximately 8% above the transaction price.186

            The Delaware Supreme Court reversed and remanded to the trial court.187

Based on its own review of the trial record, the Supreme Court held that the Court

of Chancery’s decision to afford only one-third weight to the transaction price was

“not rationally supported by the record,”188 explaining:

            Although there is no presumption in favor of the deal price . . .
            economic principles suggest that the best evidence of fair value was the
            deal price, as it resulted from an open process, informed by robust
            public information, and easy access to deeper, non-public information,
            in which many parties with an incentive to make a profit had a chance
            to bid.189


185
    See id. at *21 (“Each of these valuation methods suffers from different limitations that
arise out of the same source: the tumultuous environment in the time period leading up to
DFC’s sale. As described above, at the time of its sale, DFC was navigating turbulent
regulatory waters that imposed considerable uncertainty on the company’s future
profitability, even its viability. Some of its competitors faced similar challenges. The
potential outcome could have been dire, leaving DFC unable to operate its fundamental
businesses, or could have been very positive, leaving DFC’s competitors crippled and
allowing DFC to gain market dominance. Importantly, DFC was unable to chart its own
course; its fate rested largely in the hands of the multiple regulatory bodies that governed
it. Even by the time the transaction closed in June 2014, DFC’s regulatory circumstances
were still fluid.”).
186
      DFC, 172 A.3d at 360-61.
187
      Id. at 351.
188
      Id. at 349.
189
      Id.
                                              35
The Supreme Court further explained that the purpose of appraisal “is not to make

sure that the petitioners get the highest conceivable value,” but rather “to make sure

that they receive fair compensation for their shares in the sense that it reflects what

they deserve to receive based on what would fairly be given to them in an arm’s-

length transaction.”190

          According to the Supreme Court, “[m]arket prices are typically viewed

superior to other valuation techniques because, unlike, e.g., a single person’s

discounted cash flow model, the market price should distill the collective judgment

of the many based on all the publicly available information about a given company

and the value of its shares.”191 The “collective judgment of the many” may include

that of “equity analysts, equity buyers, debt analysts, [and] debt providers.” 192 The

Supreme Court cautioned that “[t]his, of course, is not to say that the market price is

always right, but that one should have little confidence she can be the special one

able to outwit the larger universe of equally avid capitalists with an incentive to reap

rewards by buying the asset if it is too cheaply priced.”193

          Several months after deciding DFC, the Supreme Court reiterated the same

appraisal thesis in Dell, where the trial court had reached a determination of fair


190
      Id. at 370-71.
191
      Id. at 369-70.
192
      Id. at 373.
193
      Id. at 367.
                                          36
value at approximately 28% above the transaction price.194 In Dell, the Supreme

Court found that the Court of Chancery erred by relying completely on a discounted

cash flow analysis and affording zero weight to market data, i.e., the stock price and

the deal price, because “the evidence suggests that the market for Dell’s shares was

actually efficient and, therefore, likely a possible proxy for fair value.”195 With

respect to the company’s stock price, the Supreme Court explained:

          Dell’s stock traded on the NASDAQ under the ticker symbol DELL.
          The Company’s market capitalization of more than $20 billion ranked
          it in the top third of the S&P 500. Dell had a deep public float and was
          actively traded as more than 5% of Dell’s shares were traded each week.
          The stock had a bid-ask spread of approximately 0.08%. It was also
          widely covered by equity analysts, and its share price quickly reflected
          the market’s view on breaking developments.196

The Supreme Court thus held that “the record does not adequately support the Court

of Chancery’s conclusion that the market for Dell’s stock was inefficient and that a

valuation gap in the Company’s market trading price existed in advance of the

lengthy market check, an error that contributed to the trial court’s decision to

disregard the deal price.”197




194
   In re Appraisal of Dell Inc., 2016 WL 3186538, at *1, 18 (Del. Ch. May 31, 2016),
rev’d, Dell, 177 A.3d 1.
195
      Dell, 117 A.3d at 6.
196
      Id. at 7.
197
      Id. at 27.
                                            37
            With respect to the deal price, the Supreme Court said that “it is clear that

Dell’s sale process bore many of the same objective indicia of reliability” as the one

in DFC, which “included that ‘every logical buyer’ was canvassed, and all but the

buyer refused to pursue the company when given the opportunity; concerns about

the company’s long-term viability (and its long-term debt’s placement on negative

credit watch) prevented lenders from extending debt; and the company repeatedly

underperformed its projections.”198 Given leaks in the press that Dell was exploring

a sale, moreover, the world was put on notice of the possibility of a transaction so

that “any interested parties would have approached the Company before the go-shop

if serious about pursuing a deal.”199

            Dell’s bankers canvassed the interest of 67 parties, including 20 possible

strategic acquirers during the go-shop, and the go-shop’s overall design was

relatively open and flexible.200 The special committee had the power to say “no,”

and it convinced the eventual buyer to raise its bid six times.201 The Supreme Court

thus found that “[n]othing in the record suggests that increased competition would

have produced a better result. [The financial advisor] also reasoned that any other


198
    Id. at 28 (citing DFC, 172 A.3d at 374-77); see also id. (“[The financial advisor] did not
initially solicit the interest of strategic bidders because its analysis suggested none was
likely to make an offer.”).
199
      Id.
200
      Id. at 29.
201
      Id. at 28.
                                              38
financial sponsor would have bid in the same ballpark as [the buyer].”202

Significantly, the Court did not view a dearth of strategic buyer interest as negatively

impacting the reliability of the deal price, explaining:

            Fair value entails at minimum a price some buyer is willing to pay—
            not a price at which no class of buyers in the market would pay. The
            Court of Chancery ignored an important reality: if a company is one
            that no strategic buyer is interested in buying, it does not suggest a
            higher value, but a lower one.203

            In sum, the Supreme Court held that “[o]verall, the weight of evidence shows

that Dell’s deal price has heavy, if not overriding, probative value.”204                    It

summarized its decision as follows:

            In so holding, we are not saying that the market is always the best
            indicator of value, or that it should always be granted some weight. We
            only note that, when the evidence of market efficiency, fair play, low
            barriers to entry, outreach to all logical buyers, and the chance for any
            topping bidder to have the support of Mr. Dell’s own votes is so
            compelling, then failure to give the resulting price heavy weight
            because the trial judge believes there was mispricing missed by all the
            Dell stockholders, analysts, and potential buyers abuses even the wide
            discretion afforded the Court of Chancery in these difficult cases.205




202
      Id.
203
      Id. at 29 (citation omitted).
204
   Id. at 30. See also id. at 23 (“In fact, the record as distilled by the trial court suggests
that the deal price deserved heavy, if not dispositive, weight.”).
205
      Id. at 35.
                                               39
          Shortly after Dell was decided, the Court of Chancery rendered appraisal

decisions in Verition Partners Master Fund Ltd. v. Aruba Networks, Inc.206 and In

re Appraisal of AOL Inc.207

          In Aruba, the court observed that the Supreme Court’s decisions in DFC and

Dell “endorse using the deal price in a third-party, arm’s-length transaction as

evidence of fair value” and “caution against relying on discounted cash flow

analyses prepared by adversarial experts when reliable market indicators are

available.”208 The court further observed that DFC and Dell “recognize that a deal

price may include synergies, and they endorse deriving an indication of fair value

by deducting synergies from the deal price.”209 Rather than hold that the deal price

less synergies represented fair value, however, the Aruba court determined that fair

value was “the unaffected market price” of petitioners’ shares, which was more than

30% below the transaction price.210 The court identified “two major shortcomings”

of its “deal-price-less-synergies figure” that supported this conclusion and explained

its rationale for using the “unaffected market price” as follows:




206
  2018 WL 922139 (Del. Ch. Feb. 15, 2018), reargument denied, 2018 WL 2315943 (Del.
Ch. May 21, 2018).
207
      2018 WL 1037450 (Del. Ch. Feb. 23, 2018).
208
      2018 WL 922139 at *1-2 (citations omitted).
209
      Id. at *2 (citation omitted).
210
      Id. at *1, 4.
                                            40
          First, my deal-price-less-synergies figure is likely tainted by human
          error. Estimating synergies requires exercises of human judgment
          analogous to those involved in crafting a discounted cash flow
          valuation. The Delaware Supreme Court’s preference for market
          indications over discounted cash flow valuations counsels in favor of
          preferring market indications over the similarly judgment-laden
          exercise of backing out synergies.

          Second, my deal-price-less-synergies figure continues to incorporate an
          element of value derived from the merger itself: the value that the
          acquirer creates by reducing agency costs. A buyer’s willingness to pay
          a premium over the market price of a widely held firm reflects not only
          the value of anticipated synergies but also the value created by reducing
          agency costs. The petitioners are not entitled to share in either element
          of value, because both arise from the accomplishment or expectation of
          the merger. The synergy deduction compensates for the one element of
          value arising from the merger, but a further downward adjustment
          would be necessary to address the other.

          Fortunately for a trial judge, once Delaware law has embraced a
          traditional formulation of the efficient capital markets hypothesis, the
          unaffected market price provides a direct route to the same endpoint, at
          least for a company that is widely traded and lacks a controlling
          stockholder. Adjusting down from the deal price reaches, indirectly,
          the result that the market price already provides.211

          In AOL, the court similarly construed DFC and Dell to mean that where

“transaction price represents an unhindered, informed, and competitive market

valuation, the trial judge must give particular and serious consideration to transaction

price as evidence of fair value” and that where “a transaction price is used to

determine fair value, synergies transferred to the sellers must be deducted.”212 In


211
      Id. at *2-4 (internal citations, quotations, and alterations omitted).
212
      2018 WL 1037450, at *1.
                                                 41
doing so, the court coined the phrase “Dell Compliant” to mean a transaction “where

(i) information was sufficiently disseminated to potential bidders, so that (ii) an

informed sale could take place, (iii) without undue impediments imposed by the deal

structure itself.”213 The court found that the sales process did not satisfy this standard

and ultimately determined the fair value of petitioners’ shares based on its own

discounted cash flow analysis ($48.70 per share), which was about 2.6% less than

the deal price ($50 per share).214

          C.       The Parties’ Contentions

          Petitioners contend that the fair value of their shares is $84.65 per share—

approximately 51.6% over the deal price. Their sole support for this valuation is a

discounted cash flow model prepared by their expert, Bradford Cornell, Visiting

Professor of Financial Economics at the California Institute of Technology.215

Cornell also performed a multiples-based comparable company analysis “as a

reasonableness check” but gave it no weight in his valuation.216




213
      Id. at *8.
214
   Id. at *21. Just last week, the Court of Chancery similarly found in another case that
flaws in a sales process leading to a merger undermined the reliability of the merger price
as an indicator of fair value. Blueblade Capital Opportunities LLC v. Norcraft Cos., Inc.,
2018 WL 3602940, at *1-2 (Del. Ch. July 27, 2018).
215
      JX0898.0094-95, 200.
216
      JX0898.0098.
                                              42
            Respondent’s expert was Glenn Hubbard, the Dean and Russell L. Carson

Professor in Finance and Economics at the Graduate School of Business of Columbia

University, as well as Professor of Economics at Columbia University.                He

concluded that the “best evidence of Solera’s value is the market-generated Merger

price [$55.85], adjusted for synergies [$1.90] to $53.95.”217 Hubbard also conducted

a valuation based on a discounted cash flow model, which resulted in a valuation of

$53.15 per share, but found the methodology to be less reliable in this instance.218

Hubbard further considered, as a “check,” Solera’s historical valuation multiples,

analysts’ stock price targets, and valuation multiples from comparable companies

and precedent transactions.219

            This sharp divide of $31.50 per share between the experts’ DCF models is the

result of a number of disagreements regarding the proper inputs and methods to use

in the analysis. The most significant disagreements are explained later.

            Throughout trial and post-trial briefing, respondent consistently maintained

that the best evidence of Solera’s value at the time of the Merger was the deal price

minus synergies. Seizing on the Aruba decision, respondent changed course during




217
      Resp’t’s Post-Trial Opening Br. 1 (Dkt. 106); see also JX0894.0125-26.
218
      JX0894.0126.
219
      Id.
                                             43
supplemental briefing, arguing that “[i]n light of recent cases, the best evidence of

Solera’s fair value is its unaffected stock price of $36.39 per share.”220

            D.      Determination of Solera’s Fair Value

            I now turn to my own independent determination of the fair value of Solera’s

shares with the guidance from DFC and Dell in mind. Those decisions teach that

deal price is “the best evidence of fair value”221 when there was an “open process,”222

meaning that the process is characterized by “objective indicia of reliability.” 223

Such “indicia” include but, consistent with the mandate of the appraisal statute to

consider “all relevant factors,”224 are not limited to:

       “[R]obust public information,”225 comprised of the stock price of a company

            with “a deep base of public shareholders, and highly active trading,”226 and




220
      Resp’t’s Suppl. Post-Trial Br. 5 (Dkt. 123).
221
      DFC, 172 A.3d at 349.
222
      Id.
223
      Dell, 177 A.3d at 28.
224
    8 Del. C. § 262(h) (“In determining such fair value, the Court shall take into account all
relevant factors.”); see also DFC, 172 A.3d at 364 (affirming Golden Telecom and restating
that “§ 262(h) gives broad discretion to the Court of Chancery to determine the fair value
of the company’s shares, considering ‘all relevant factors’”).
225
      DFC, 172 A.3d at 349.
226
      Id. at 373.
                                               44
            the views of “equity analysts, equity buyers, debt analysts, debt providers and

            others.”227

       “[E]asy access to deeper, non-public information,”228 where there is no

            discrimination between potential buyers and cooperation from management

            helps address any information asymmetries between potential buyers.229

       “[M]any parties with an incentive to make a profit had a chance to bid,”230

            meaning that there was a “robust market check”231 with “outreach to all logical

            buyers”232 and a go-shop characterized by “low barriers to entry”233 such that

            there is a realistic possibility of a topping bid.

       A special committee, “composed of independent, experienced directors and

            armed with that power to say ‘no,’”234 which is advised by competent legal

            and financial advisors.




227
      Id.
228
      Id. at 349.
229
      Dell, 177 A.3d at 32-34.
230
      DFC, 172 A.3d at 349.
231
      Id. at 366.
232
      Dell, 177 A.3d at 35.
233
      Id.
234
      Id. at 28.
                                                 45
       “[N]o conflicts related to the transaction,”235 with the company purchased by

            a third party in an arm’s length sale236 and “no hint of self-interest.”237

            If the process was open, then “the deal price deserve[s] heavy, if not

dispositive, weight.”238 This is not to say that the market is always correct: “In some

cases, it may be that a single valuation metric is the most reliable evidence of fair

value and that giving weight to another factor will do nothing but distort that best

estimate. In other cases, it may be necessary to consider two or more factors.”239

Whichever route it takes, however, the Court of Chancery is required to “justify its

methodology (or methodologies) according to the facts of the case and relevant,

accepted financial principles.”240

                    1.   The Deal Price Less Synergies Deserves Dispositive Weight

            For the reasons explained below, I find that the Merger was the product of an

open process that, although not perfect, has the requisite objective indicia of

reliability emphasized in DFC and Dell. Thus, I conclude that the deal price, minus

synergies, is the best evidence of fair value and deserves dispositive weight in this



235
      DFC, 172 A.3d at 373.
236
      Id. at 349.
237
      Id.
238
      Dell, 177 A.3d at 23.
239
      DFC, 172 A.3d at 388.
240
      Dell, 177 A.3d at 22 (citation omitted).
                                                 46
case. My consideration of the evidence supporting this conclusion follows in three

parts focusing on (i) the opportunity many potential buyers had to bid, (ii) the Special

Committee’s role in actively negotiating an arm’s-length transaction, and (iii) the

evidence that the market for Solera’s stock was efficient and well-functioning.

                        a.    Many Heterogeneous Potential          Buyers     Had    a
                              Meaningful Opportunity to Bid

          Appraisal decisions have placed weight on the deal price when the process

“involved a reasonable number of participants and created credible competition”

among bidders.241 Here, Solera reached out to nine large private equity funds in May

and June 2015 during the “test the waters” period.242 Then, after Thoma Bravo

submitted an indication of interest on July 19, 2015,243 the Special Committee

engaged with 18 potential bidders, 11 financial and 7 strategic firms.244 As Hubbard

testified, a “broad range of sophisticated buyers,” both financial and strategic, had

the chance to bid for Solera.245 Petitioners’ own expert offered no opinion “that more

bidders should have been contacted.”246



241
   Merion Capital L.P. v. Lender Processing, 2016 WL 7324170, at *18 (Del. Ch. Dec.
16, 2016).
242
      PTO ¶¶ 268, 271-78.
243
      Id. ¶ 285.
244
      Id. ¶¶ 295, 307-09.
245
      Tr. 1029-31, 1036-37 (Hubbard).
246
      Id. at 132 (Cornell).
                                          47
          Not only were the 18 potential bidders directly contacted and aware that

Solera could be acquired at the right price, but “the whole universe of potential

bidders was put on notice,”247 with increasing specificity over time, that the

Company was considering strategic alternatives.248 Aquila publicly presaged the

sales process during the Company’s earnings call on the May 6, 2015,249 and the

Company confirmed it had formed a Special Committee and was contemplating a

sale on August 20, 2015,250 the day after Bloomberg reported that Solera was

“exploring a sale that has attracted interest from private equity firms.”251

          The press revealed not only the identities of potential buyers, but also the

approximate amounts of their bids. On August 20, 2015, for example, the Financial

Times reported that Vista was “considering a bid of $63 per share,” with Thoma

Bravo and Pamplona “considering separate bids for $62 per share.”252 On September




247
   In re Appraisal of PetSmart, Inc., 2017 WL 2303599, at *28 (Del. Ch. May 26, 2017);
see also Tr. 1036 (Hubbard) (“Once a sales process became public in the Bloomberg story,
anyone who wished to bid on this asset could certainly have jumped in.”); Dell, 177 A.3d
at 28 (“[G]iven leaks that Dell was exploring strategic alternatives, record testimony
suggests that [Dell’s banker] presumed that any interested parties would have approached
the Company before the go-shop if serious about pursuing a deal.”).
248
   Tr. 789 (Yarbrough) (“And then an upside of that is that everybody in the world knew
that we were looking at strategic alternatives at that point.”).
249
      JX0214.0014-15.
250
      PTO ¶ 306.
251
      Id. ¶ 305.
252
      JX0499.0002.
                                           48
9, 2015, Bloomberg reported that Solera had received bids from Vista and Thoma

Bravo, and that the Company was “nearing a deal to sell itself for about $53 a

share.”253 Two days later, Reuters wrote that Vista and Thoma Bravo “had made

offers that failed to meet Solera’s valuation expectations,” and that the Company

was “trying to sell itself to another company”—IHS—“rather than an investment

firm.”254    The visible threat of other buyers made the sales process more

competitive.255      Given these public disclosures, any potential bidder knew in

essentially real time that Solera was exploring a sale and the approximate price levels

of the offers.256 Yet no one else ever seriously showed up to make a topping bid.

          Petitioners point out that Advent and Providence were excluded from the

sales process, but whether either would have bid competitively is unknown.

Notably, when Advent and Providence expressed interest to Solera’s bankers,

neither provided any indication as to their ability to pay or their sources of financing;

rather, their introductory emails were perfunctory, suggesting to me that they were



253
      JX0644.0001.
254
      JX0651.0001.
255
    Lender Processing, 2016 WL 7324170, at *18 (“Importantly, however, if bidders
perceive a sale process to be relatively open, then a credible threat of competition can be
as effective as actual competition.”).
256
    Leaks of the amounts of the bids theoretically could have functioned to anchor the
bidding process, but Solera never publicly confirmed the validity of these reports and
petitioners have never argued that these leaks had any impact on the competitive dynamic
among bidders.
                                            49
just “kicking the tires.” 257 There also is no evidence that either of them followed up

to express any further interest in Solera, either before or during the go-shop period.258

         The fact that only one potential strategic bidder—IHS—made a bid does not

undermine the reliability of the sales process as a price discovery tool. That six

potential strategic acquirers declined to explore a transaction involving Solera shows

that six sophisticated, profit-motivated actors were offered the opportunity to

participate in a sales process to acquire the Company, yet none was interested

enough to even sign a non-disclosure agreement.259 As noted above, our Supreme

Court forcefully made this point in Dell:

         The Court of Chancery stressed its view that the lack of competition
         from a strategic buyer lowered the relevance of the deal price. But its
         assessment that more bidders—both strategic and financial—should
         have been involved assumes there was some party interested in
         proceeding. Nothing in the record indicates that was the case. Fair
         value entails at a minimum a price some buyer is willing to pay—not a
         price at which no class of buyers in the market would pay. The Court
         of Chancery ignored an important reality: if a company is one that no




257
      See JX0497; JX0556.
258
    As petitioners acknowledge, it also is doubtful whether including more financial
sponsors in the sales process (beyond the eleven that the Special Committee contacted)
would have meaningfully increased competition between the bidders. Pet’rs’ Post-Trial
Opening Br. 27-28 (Dkt. 105). See also Lender Processing, 2016 WL 7324170, at *17
(citation omitted) (“Financial sponsors . . . predominately use the same pricing models, the
same inputs, and the same value-creating techniques.”).
259
   See DFC, 172 A.3d at 349 (“Any rational purchaser of a business should have a targeted
rate of return that justifies the substantial risks and costs of buying a business. That is true
for both strategic and financial buyers.”).
                                              50
          strategic buyer is interested in buying, it does not suggest a higher
          value, but a lower one.260

The record shows, furthermore, that the mere presence in the sales process of IHS,

as a strategic bidder that was one of Solera’s key competitors, incentivized the

financial sponsors to put forth more competitive bids.261

          The record also reflects that the Company provided all seriously interested

bidders access to deeper, non-public information after they signed non-disclosure

agreements. Although the Special Committee initially excluded IHS from the

process due to competitive concerns and doubts about its ability to finance a deal,262

once news of the sales process leaked out, the Special Committee worked promptly

to accommodate IHS. After IHS contacted Centerview on August 21, 2015 to

express interest,263 representatives of Solera and IHS held a management meeting by

August 26,264 and Solera provided IHS with the Hybrid Case Projections by August



260
177 A.3d at 29 (citing DFC, 172 A.3d at 375 n.154 (“[T]he absence of synergistic buyers
for a company is itself relevant to its value.”)).
261
    See Tr. 973-74 (Sowul) (“And so that party, that IHS, that strategic, could, in theory,
pay a lot more than we could. And we knew they were interested. . . . So we would have
to pay as little as we can to maximize our returns but pay as much as we can so that we can
be competitive against a strategic.”); see also PetSmart, 2017 WL 2303599, at *29 (citation
omitted) (“Importantly, the evidence reveals that the private equity bidders did not know
who they were bidding against and whether or not they were competing with strategic
bidders. They had every incentive to put their best offer on the table.”).
262
      Tr. 780-82 (Yarbrough).
263
      PTO ¶ 307.
264
      Id. ¶ 312.
                                            51
27.265 And, after IHS’s CEO failed to attend the management meeting on August

26, Aquila traveled separately to meet him.266 IHS ultimately declined to make a

topping bid during the go-shop period, but it was not for lack of access to

information. Solera gave IHS nearly full access to the approximately 12,000-

document data room,267 and IHS specifically commented that it “was appreciative of

. . . the fact that [Solera] had provided equal access to information in order for IHS

to consider a bid.”268

          Finally, I am not persuaded by petitioners’ argument that “[t]he sale of Solera

took place against the backdrop of extraordinary market volatility,” such that it “was

not the product of a well-functioning market.”269 According to petitioners, the court

should not rely on the Merger price as evidence of fair value because there was

macroeconomic volatility, “evidenced by the VIX spiking to an [sic] historic high

[on August 24, 2015] and sharp declines in global equity markets,”270 which

constrained potential bidders’ ability to finance and willingness to enter a deal.271 In


265
      Id. ¶ 313.
266
      Id. ¶ 312; Tr. 442-43 (Aquila).
267
      PTO ¶ 351; Tr. 811 (Yarbrough).
268
      PTO ¶ 354.
269
      Pet’rs’ Post-Trial Opening Br. 28.
270
   Id. at 28-29. VIX stands for the CBOE Volatility Index, which Buckberg described as
“a measure of market expectations of near-term volatility conveyed by S&P 500 stock
index option prices.” JX0895.0012 (Buckberg expert report).
271
      Pet’rs’ Post-Trial Opening Br. 28-33.
                                              52
support of this theory, petitioners called Dr. Elaine Buckberg as an expert on market

volatility.272

         Buckberg testified that “investors are less willing to proceed with investments

in the face of substantial uncertainty and volatility,” and that when investors “do

decide to proceed with an investment in the face of such uncertainty, they would

expect to be compensated for the additional risk with a lower price.”273 In that vein,

Yarbrough, the Chairman of the Special Committee, candidly acknowledged that

market volatility impacted “the financing side, [it] was making it more difficult on

the debt financing side, and I think it also trickled over into the equity piece, too.”274

         As an initial factual matter, it is questionable whether the level of market

volatility during the sales process was as extraordinary as petitioners suggest. On

August 24, 2015, the VIX closed at 40.74.275 Although petitioners describe this as

the VIX’s “highest point since January 2009” and “a level exceeded only six times

in the VIX’s twenty-seven year history,”276 that assertion appears to be an

exaggeration. As Hubbard testified, the August 24 closing VIX has been exceeded




272
      Tr. 250 (Buckberg).
273
      Id. at 253 (Buckberg).
274
      Id. at 852 (Yarbrough).
275
      JX0895.0026.
276
      Pet’rs’ Post-Trial Opening Br. 15.
                                           53
on 157 days in the VIX’s history.277 The August 24 spike also was relatively short-

lived. By August 28, just four days after closing at 40.74, the VIX had fallen back

to “about 26,” and had fallen further by September 11, the last trading day before

the Special Committee accepted Vista’s $55.85 bid.278 Including the spike on

August 24, the “average VIX was 19.4 in August 2015 and 24.4 in September, as

compared to an average of 19.7 since 1990.”279

         Even accepting that market volatility impacted the sales process by increasing

financing costs and decreasing the price that financial sponsors were willing to pay,

petitioners’ argument is unavailing in my opinion for two reasons. First, Buckberg

made no attempt to quantify the impact of volatility on the Merger price.280 Second,

and more importantly, petitioners’ position ignores that they are only entitled to the

fair value of Solera’s stock at the time of the Merger, not to the best price

theoretically attainable had market conditions been the most seller-friendly.281 As

the Supreme Court pointedly explained in DFC:




277
      Tr. 1042-43 (Hubbard).
278
      Id. at 337-38 (Buckberg).
279
      JX0899.0027.
280
   See Tr. 295-96 (Buckberg); see also DFC, 172 A.3d at 350 (“[T]he fact that a financial
buyer may demand a certain rate of return on its investment in exchange for undertaking
the risk of an acquisition does not mean that the price it is willing to pay is not a meaningful
indication of fair value.”).
281
      DFC, 172 A.3d at 370.
                                              54
          Capitalism is rough and ready, and the purpose of an appraisal is not to
          make sure that the petitioners get the highest conceivable value that
          might have been procured had every domino fallen out of the
          company’s way; rather, it is to make sure that they receive fair
          compensation for their shares in the sense that it reflects what they
          deserve to receive based on what would fairly be given to them in an
          arm’s-length transaction.282

          The record demonstrates that the Merger price “resulted from an open process,

informed by robust public information, and easy access to deeper, non-public

information, in which many parties with an incentive to make a profit had a chance

to bid.”283 Thus, consistent with our high court’s recent teachings, economic

principles suggest that the Merger price is what petitioners “deserve to receive” for

their shares.

                       b.    A Fully-Empowered Special Committee Actively
                             Negotiated the Merger

          Reliance on the deal price as evidence of fair value is strengthened when

independent representatives of a target company actively negotiate with potential

buyers and demonstrate a real willingness to reject inadequate bids.284 Here, the

record indicates that Solera’s Special Committee was both competent and effective.


282
      Id. at 370-71.
283
      Id. at 349.
284
    See Dell, 177 A.3d at 28 (“The Committee, composed of independent, experienced
directors and armed with the power to say ‘no,’ persuaded [the bidder] to raise its bid six
times. Nothing in the record suggests that increased competition would have produced a
better result.”); PetSmart, 2017 WL 2303599, at *30 (“Had the auction not generated an
offer that the Board deemed too good to pass up, I am satisfied that the Board was ready to
pursue other initiatives as a standalone company.”); Lender Processing, 2016 WL
55
            On July 20, 2015, the day after receiving an indication of interest from Thoma

Bravo, the Board delegated to the Special Committee the “full power and authority

of the Board” to review, evaluate, negotiate, recommend, or reject any proposed

transaction or strategic alternative.285 The authorizing resolution further provided

that Solera could not do a deal without the Special Committee’s approval.286 All

three directors on the Special Committee were independent and experienced.287

Yarbrough, the Chairman of the Special Committee, testified knowledgeably and

forthrightly at trial about the process undertaken by the Special Committee, which

was aided by reputable legal and financial advisors.288 Petitioners tellingly make no

effort to impugn the motives of any of the members of the Special Committee.

            The record also demonstrates that the Special Committee actively engaged

with the bidders, did not favor any one in particular, and expressed a willingness to

walk away from bids that it did not find satisfactory. The Special Committee twice

rejected bids that it considered inadequate—Vista’s bid at $53 per share289 and




7324170, at *19 (“Reinforcing the threat of competition from other parties was the realistic
possibility that the Company would reject the [] bid and pursue a different alternative.”).
285
      JX0359.0002.
286
      Id.
287
      Tr. 754-56, 771-72 (Yarbrough).
288
      Id. at 776-78 (Yarbrough).
289
      PTO ¶ 334.
                                              56
Thoma Bravo’s bid at $54 per share290—each time without the safety net of another

offer.291 The Special Committee’s initial decision to defer inviting IHS into the sales

process was reasonable, given its concerns about protecting Solera’s competitively

sensitive information and about IHS’s ability to finance a transaction.292 In any

event, that decision became academic after news of the sales process leaked in the

press, at which point the Company promptly engaged with IHS for over two weeks

before signing a deal with Vista. Critically, as a condition of that deal, the Special

Committee extracted the right to conduct a go-shop and for a reduced 1% termination

fee for IHS (as opposed to 3% for other bidders) to facilitate continued discussions

with IHS.293 And, for reasons explained below, the negotiations with all bidders

were not skewed by an artificially low stock price, since the market for Solera’s

stock before the Merger appears to have been efficient.294




290
      Id. ¶ 338.
291
      Tr. 806-07 (Yarbrough).
292
     See PetSmart, 2017 WL 2303599, at *28 (emphasis in original) (“I note that the Board
considered inviting the most likely strategic partner . . . into the process, but made the
reasoned decision that, without a firm indication of interest from [the competitor], the risks
of providing [the company’s] most direct competitor with unfettered access to [the
company’s] well-stocked data room outweighed any potential reward. Nevertheless, the
evidence revealed that the Board held the door open for [the competitor] to join the auction
if it expressed serious interest in making a bid.”).
293
      PTO ¶¶ 325, 339, 350.
294
      See infra Section III.D.1.c.
                                             57
         Finally, the evidence shows that the Special Committee made a thoughtful,

reasoned decision to accept Vista’s “last and final” offer at $55.85 after countering

with $56 and being rejected.295 Before the Special Committee did so, Centerview

counseled the Special Committee that “[i]t is uncertain whether extending the

process will result in higher and fully financed offers, or will lead to further

deterioration in Vista’s bid” and that the “Vista bid can act as a pricing floor while

IHS is given a further opportunity to bid at a reduced termination fee pursuant to the

go-shop negotiated by the Committee.”296 As Yarbrough testified, with that advice

in mind, the Special Committee unanimously decided to accept Vista’s offer after

comparing it to the Company’s stand-alone prospects:

         We then asked for Centerview to go through a presentation analysis of
         [Vista’s bid], with the preliminary steps to their fairness opinion. And
         then we ultimately had a vote on it, discussed stand-alone, decided that
         we preferred the 55.85 and moving forward with an all-cash, riskless
         deal. And so we had a unanimous vote on the special committee, and
         then we had a board meeting shortly thereafter where Centerview again
         presented to the board. We made our recommendation to the board and
         then the board unanimously accepted the recommendation.297

         In response to this evidence, petitioners advance essentially two arguments

challenging the integrity and quality of the sales process. I address each in turn.




295
      Tr. 807-08 (Yarbrough).
296
      JX0633.0013.
297
      Tr. 807-08 (Yarbrough).
                                           58
         Petitioners’ primary challenge is that Aquila’s conflicts of interest tainted the

sales process through meetings he (with Baron’s assistance) held with private equity

firms before, and on one notable occasion after, the Special Committee was formed.

Although Solera’s Board could have done a better job of monitoring Aquila and his

interactions with potential buyers, particularly after the Special Committee was in

place, those interactions did not compromise the integrity or effectiveness of the

sales process in my opinion.

         The reality is that Aquila’s participation in a transaction was a prerequisite for

a financial sponsor to do a deal. As petitioners put it, “Aquila is Solera.”298

Consistent with that reality, all of the private equity firms that later submitted bids

made clear that those bids depended on Aquila continuing to lead the Company.299

In other words, a go-private transaction never would have been a possibility without

buyers becoming personally acquainted and comfortable with Aquila. Thus, Aquila

engaging in one-on-one conversations with private equity firms before the Special

Committee was formed had the utility of gauging interest in the Company to see if



298
      Pet’rs’ Post-Trial Opening Br. 4 (emphasis in original).
299
   JX0340.0003 (“We are contemplating this deal solely in the context of being able to
partner with Tony Aquila and his management team.”) (Thoma Bravo); JX0464.0005 (“We
have been impressed by the high caliber of the management team we have met, and look
forward to forming a successful and productive partnership with them and the other
members of the Solera management team.”) (Vista); JX0464.0008 (“Our team is ecstatic
about the opportunity to partner with Tony and other members of senior management.”)
(Pamplona).
                                               59
undertaking a formal sales process made sense. Critically, there is no indication in

the record that any of those contacts predetermined or undermined the process when

the Special Committee took charge.

         That said, once the Company had received an indication of interest and put

the Special Committee in place, the Special Committee should have monitored

Aquila’s contacts with potential bidders more carefully. Petitioners justifiably

criticize Aquila’s private two-hour meeting with Vista in August, shortly after which

Vista began to model a larger option pool for post-Merger Solera executives.300

Although Aquila and Sowul (a principal at Vista) both testified that compensation

was not discussed during that meeting or at any time before the deal with Vista was

signed301—and there is no direct evidence that it was—the timing is certainly

suspicious and casts doubt on whether Aquila abided by the “Rules of the Road”

advice the Special Committee’s counsel provided, i.e., to refrain from discussing

post-Merger employment and compensation during the sales process.302 If best

practices had been followed, a representative of the Special Committee would have

accompanied Aquila to the August meeting with Vista as a precaution.303


300
      JX0525; JX0541.
301
      Tr. 452 (Aquila), 971-73 (Sowul).
302
      Tr. 782-83 (Yarbrough); JX0380.0003-05.
303
   See In re Lear Corp. S’holder Litig., 926 A.2d 94, 117 (Del. Ch. 2007) (Strine, V.C.)
(“I believe it would have been preferable for the Special Committee to have had its
chairman or, at the very least, its banker participate with [the CEO] in negotiations with
                                           60
            Even if it is assumed that compensation discussions did occur during this

meeting, nothing in the record indicates that any of Aquila’s (or Baron’s) actions

before or during the sales process compromised or undermined the Special

Committee’s ability to negotiate a deal.304 The record is devoid of any evidence, for

example, that Aquila participated in price discussions with any of the bidders or

influenced the outcome of a competitive sales process. Indeed, petitioners do not

contend that Aquila ever discussed price with the Special Committee or any bidder,

nor do they contend that he played any role in the deliberations or decision-making

process of the Special Committee more generally.

            Further, the record does not show that structural issues inhibited the

effectiveness of the go-shop.305 To the contrary, IHS indicated that it appreciated

that the Company was transparent and facilitated its diligence. There also was a

lower termination fee if IHS submitted a topping bid. In short, IHS had a realistic

pathway to success,306 but it ultimately decided not to submit a topping bid.


[the buyer]. By that means, there would be more assurance that [the CEO] would take a
tough line and avoid inappropriate discussions that would taint the process.”).
304
    I view Baron’s statement in an email to his colleagues at Rothschild that “we were the
architects with the CEO from the beginning as to how to engineer the process from start to
finish” to be puffery. The email completely ignores Centerview’s role in the sales process,
and Baron’s statement that he is “excited to . . . market the heck out of this for future
business” betrays his motivation for exaggerating his involvement in the transaction.
Notably, three recipients of Baron’s email were his superiors at Rothschild. JX0670.0002.
305
      Dell, 177 A.3d at 31-32.
306
      Id.
                                            61
          As a secondary matter, petitioners advance a one-paragraph argument that the

Merger was a de facto MBO (management buyout) because the Special Committee

“knew” that if Solera was to be sold, it was going to be sold to a private equity firm,

and all the private equity firms made clear that they “only wanted Solera if Aquila

was part of the deal.”307         Petitioners thus contend that the Merger warrants

“heightened scrutiny.” 308 This argument fails for essentially two reasons.

          First, contrary to petitioners’ characterization of the transaction, the Merger

did not have the requisite characteristics of an MBO. Petitioners’ own expert

(Cornell) agreed that the common definition of an MBO is a transaction “where,

when it was negotiated, senior management was a participant in the transaction as

an acquirer,” but then conceded that the Merger was not an MBO because “it was

not a joint purchase between management and another party.”309 During the sales

process, Aquila did not have an agreement with Vista or any other bidder to

participate as a buyer in a particular transaction.310 To the contrary, he expressed a

willingness to invest $15 million in a transaction with any of the potential buyers,




307
      Pet’rs’ Post-Trial Opening Br. 26.
308
      Id. at 27.
309
      JX0902.0005; see also Tr. 148-49 (Cornell).
310
      JX0899.0011.
                                             62
not just Vista.311 Further, Aquila was a not an “acquirer” in the Merger312 because,

before the transaction, Aquila’s holdings at the $55.85 per share were worth

approximately $55 million,313 and after the Merger, Aquila invested $45 million into

the post-Merger company.314 In short, as Cornell admitted, the Merger was not even

“similar to an MBO.”315

         Second, petitioners contend that MBOs should be subject to “heightened

scrutiny” but fail to explain why. As the Supreme Court stated in Dell, even though

there may be “theoretical characteristics” of an MBO that could “detract[] from the

reliability of the deal price,”316 the deal price that results from an MBO is not

inherently suspect or unreliable per se.317 Here, to repeat, the Special Committee

had the full authority to control the sales process, and exercised that authority by

deciding which bidders to contact, how to respond to bids, and ultimately whether

to approve the Merger.


311
      Tr. 589 (Aquila).
312
   Tr. 1034 (Hubbard) (“Q. Was Mr. Aquila a net buyer in this transaction? A. Not the
way economists would use that term, no. Q. And how do you understand that term? A.
Actually, the economic definition is pretty much as the plain English. It would mean
contributing new cash as a net buyer. That did not happen.”).
313
      JX0899.0009.
314
      PTO ¶¶ 382-387.
315
      Tr. 148-49 (Cornell).
316
      Dell, 177 A.3d at 31.
317
   See id. at 6 (noting that the features of an MBO transaction that may render the deal
price unreliable “were largely absent” in the Dell MBO).
                                          63
                      c.      The Equity and Debt Markets Corroborate that the
                              Best Evidence of Solera’s Fair Value was the Merger
                              Price

         In DFC, the Supreme Court endorsed the economic proposition that the “price

at which [a company’s] shares trade is informative of fair value” in an appraisal

action when “the company had no conflicts related to the transaction, a deep base of

public shareholders, and highly active trading,” because “that value reflects the

judgments of many stockholders about the company’s future prospects, based on

public filings, industry information, and research conducted by equity analysts.”318

The Court in Dell reiterated the same point, explaining that in an efficient market “a

mass of investors quickly digests all publicly available information about a

company, and in trading the company’s stock, recalibrates its price to reflect the

market’s adjusted, consensus valuation of the company.”319 My inference from

DFC and Dell is that the Supreme Court has emphasized this point because the price




318
      DFC, 172 A.3d at 373.
319
    Dell, 177 A.3d at 25 (citation omitted); see also JX0894.0034 (Hubbard expert report)
(“In a well-functioning stock market, a company’s market price quickly reflects publicly
available information. A market price balances investors’ willingness to buy and sell the
shares in light of this information, and thus represents their consensus view as to the value
of the equity of the company. As a result, finance academics view market prices as an
important indicator of intrinsic value absent evidence of frictions that impede market
efficiency.”).
                                             64
of a widely dispersed stock traded in an efficient market may provide an informative

lower bound in negotiations between parties in a potential sale of control.320

            Here, the record supports the conclusion that the market for Solera’s stock

was efficient and well-functioning, since: (i) Solera’s market capitalization of about

$3.5 billion placed it in the middle of firms in the S&P MidCap 400 index;321 (ii) the

stock was actively traded on the New York Stock Exchange, as indicated by weekly

trading volume of 4% of shares outstanding;322 (iii) the stock had a relative bid-ask

spread of approximately 0.06%, in line with a number of S&P MidCap 400 and S&P

500 companies;323 (iv) the Company’s short interest ratio indicated that, on average,

investors who had sold the stock short would be able to cover their positions in about

two days, which was faster than about three-quarters of S&P 400 MidCap companies

and about half of S&P 500 companies;324 (v) at least eleven equity analysts covered



320
   See Dell, 177 A.3d at 27 n.131 (“This is evident as the court observed that the stock
price anchors negotiations and, if the stock price is low, the deal price necessarily might be
low.”).
321
   JX0894.0035. The S&P MidCap 400 contains 400 firms that are generally smaller than
those in the S&P 500 but “capture a period in the typical enterprise life cycle in which
firms have successfully navigated the challenges inherent to small companies, such as
raising initial capital and managing early growth.” Mid Cap: A Sweet Spot for
Performance,       S&P      DOW     JONES      INDICES      1     (September       2015),
https://us.spindices.com/documents/education/practice-essentials-mid-cap-a-sweet-spot-
for-performance.pdf.
322
      JX0894.0035, 137.
323
      Id.
324
      Id.
                                             65
Solera during the year before the Merger; 325 and (vi) Solera’s stock price moved

sharply as rumor of the sales process leaked into the market.326

         The proxy statement for the Merger identified August 3, 2015 as the

unaffected date for purposes of calculating a premium. 327 As of that date, a well-

informed, liquid trading market determined, before news of a potential transaction

leaked into the market, that the Company’s stock was worth $36.39.328 Significantly,

research analysts’ price targets had been declining in the months before news of a

potential transaction, and these targets remained below the deal price through

announcement of the Merger.329 As Hubbard put it, the takeaway from these two

objective indications of value is that “market participants playing with real money,

looking at the information that they have, don’t think that the stock is worth $55.85

during that period.”330




325
      JX0894.0035.
326
    See JX0842-43 (observing that Solera’s stock rose more than ten percent on multiple
times its normal daily trading volume on August 4 and 5, 2015, and concluding that “this
trading activity is consistent with trading on rumors of a transaction”).
327
      PTO ¶ 363.
328
      Id. ¶ 364 & Ex. A.
329
      Tr. 1052-53 (Hubbard); JX0894.0047-48.
330
   Tr. 1053 (Hubbard). See also DFC, 172 A.3d at 369 (quoting Applebaum v. Avaya,
Inc., 812 A.2d 880, 889-90 (Del. 2002)) (“[A] well-informed, liquid trading market will
provide a measure of fair value superior to any estimate the court could impose.”).
                                          66
         Despite these market realities, petitioners contend that Solera was worth

$84.65 per share—more than double its unaffected stock price of $36.39 per share

as of August 3.331 Although one would expect a control block to trade at a higher

price than a minority block,332 petitioners are unable to explain such a gaping

disconnect between Solera’s unaffected market price and the Merger price.

         Petitioners argue that the pre-Merger stock price was artificially low because

the market for Solera was not efficient due to asymmetric information. More

specifically, petitioners contend that Solera was “poised to ‘harvest returns’” 333 from

acquisitions it made between 2012 and 2015, but management struggled to disclose

sufficient information, due to competitive concerns, to allow the market to value the

Company properly.334 This argument ignores evidence that many equity investors

and analysts actually did understand Solera’s long-term plans, with some approving

of management’s strategy but others not buying the story.335 Consider the following



331
      Pet’rs’ Post-Trial Opening Br. 4.
332
   See, e.g., DFC, 172 A.3d at 369 n.117 (“One of the reasons, of course, why a control
block trades at a different price than a minority block is because a controller can determine
key issues like dividend policy.”); IRA Tr. v. Crane, 2017 WL 7053964, at *7 n.54 (Del.
Ch. Dec. 11, 2017) (“That control of a corporation has value is well-accepted.”).
333
      Pet’rs’ Post-Trial Opening Br. 6.
334
      See, e.g., PTO ¶¶ 243-44.
335
   Dell, 177 A.3d at 26-27; see also id. at 24 (“[A]nalysts scrutinized [the company’s]
long-range outlook when evaluating the Company and setting price targets, and the market
was capable of accounting for [the company’s] recent mergers and acquisitions and their
prospects in its valuation of the Company.”).
                                             67
varied perspectives that analysts (and one of the petitioners) expressed within just a

few months before news of the sales process leaked to the press:

                   Positive                                        Negative
 “After years of M&A, [Solera] is                 “Solera’s story remains more complicated
 confident the various pieces it has been         than most investors would like, we see
 putting together are finally starting to         more downside risk to estimates in the
 make more sense. More financial                  short term, and there are some valid
 disclosures (started); a renewed IR push         concerns and criticisms of the story
 and new branding efforts . . . are all efforts   presently.” (William Blair, July 13,
 to help investors better understand Tony’s       2015)339
 vision.” (Barclays, April 13, 2015)336
                                              “Since hitting a peak equity value in early
 “While we acknowledge some shareholder calendar year 2014 at $4.8 billion, the
 angst over share price performance           negative effect of sub-par returns from
 relative to the market and the group, we     acquisitions, increased leverage and
 believe there is inherent franchise value in growth in interest expense has reduced
 this collection of assets and businesses.    shareholder value by over $2.2 billion to
 Tony Aquila, Solera’s CEO, should be         $2.6 billion. . . . A frequent complaint
 instrumental in optimizing its competitive from investors regarding a potential
 position and generating shareholder value. investment in [Solera] is a lack of
 As a result, [Solera] remains an attractive confidence in both management and the
 risk/reward, in our view, for patient        Board of Directors.” (Barrington
 investors whose risk profile can tolerate    Research, July 20, 2015)340
 elevated financial leverage.” (SunTrust
 Robinson Humphrey, July 17, 2015)337         “With significantly higher leverage, down
                                              earnings over the next 12 months, and
 “We appreciate Solera’s strategy of          recent inconsistent performance, we are
 moving into tangential markets that align    stepping to the sidelines until we get
 with the company’s core business while       increased clarity into either accelerating
 still providing diversification away from    revenue growth or a return to sustainable
 auto claims. Recent acquisitions and         earnings growth.” (Piper Jaffray, July 20,
 investments show progress on                 2015)341


336
      JX0202.0001.
337
      JX0328.0001.
339
      JX0312.0002.
340
      JX0348.0002.
341
      JX0344.0002.
                                              68
                   Positive                                      Negative
 management’s long-term strategy to             The Fir Tree petitioners “decide[d] to
 capture more of a household’s auto and         throw in the towel on [Solera]” and sold
 insurance related decisions by leveraging      their shares in mid-2015 because, in part,
 [Solera’s] existing assets into attractive     the Company was “taking margins down,”
 adjacencies and horizontal products.” (J.P.    “will pay anything for an asset they like,”
 Morgan, July 21, 2015)338                      and leverage reached “5.5x-6x” after its
                                                most recent acquisition. (Fir Tree email to
                                                Bloomberg, July 15, 2015)342

         These reviews suggest that there was disagreement in the financial community

over Solera’s strategy, not that the market as a whole did not understand it. Given

the many factors indicating that the market for the Company’s stock was efficient,

the market presumably would have digested all of these sentiments and incorporated

them into Solera’s stock price. Yet Solera’s pre-Merger unaffected stock price as of

August 3 was still only $36.39.

         The debt market further corroborates that, given its operative reality, Solera

was not as valuable as petitioners contend. Petitioners do not dispute that the debt

market had run dry for Solera as a public company as of the Merger. With its

leverage already rising, the Company made an acquisition in November 2014,

financing the deal with a $400 million notes offering.343              Moody’s promptly

downgraded the Company’s credit rating from Ba2 to Ba3.344 In July 2015, after


338
      JX0350.0002.
342
      JX0319.0001.
343
      Tr. 393-96 (Aquila).
344
      JX0140.0003.
                                               69
Solera issued $850 million of senior unsecured notes to finance another acquisition

and retire outstanding debt, Moody’s downgraded Solera again, from Ba3 to B1.345

Further exemplifying Solera’s challenges in taking on additional debt to finance

acquisitions, the July 2015 debt offering fell short, and Goldman Sachs had to absorb

$11.5 million of notes that it was unable to syndicate into the market.346

         By July 2015, “despite the lucrative fees that investment bankers make from

refinancing a large tranche of public company debt and syndicating a new issue,”347

Solera had run “out of runway” in the debt market.348 “In other words, participants

in the public bond markets weren’t convinced they would get their money back if

they gave it to [Solera], and [Solera] was not offering enough interest to compensate

investors for the risk they saw in the company.”349 Petitioners’ own expert admitted

that the acquisition debt market for Solera was tight at equity values greater than the

Merger price.350 In short, the debt market, like many equity market participants,


345
      JX0310.0004.
346
      Tr. 413-14 (Aquila); JX0318.0001.
347
      DFC, 172 A.3d at 355.
348
      Tr. 399-401 (Aquila).
349
      DFC, 172 A.3d at 374.
350
    See Tr. 114 (Cornell) (“[I]n this market condition, for whatever reason, there wasn’t a
lot of cheap debt available, and that limited what a private equity firm’s going to be able
to pay and satisfy itself and its shareholders.”); see also DFC, 172 A.3d at 375 (“As is the
case with refinancings, so too do banks like to lend and syndicate the acquisition debt for
an M&A transaction if they can get it done. That is how they make big profits. That
lenders would not finance a buyout of DFC at a higher valuation logically signals weakness
in its future prospects, not that debt providers and equity buyers were all mistaken. So did
                                            70
viewed Solera skeptically and perceived its growth-by-acquisition strategy as laden

with risk.351

                                           *****

         To summarize, the Merger was the product of a two-month outreach to large

private equity firms in May and June, a six-week auction by an independent Special

Committee that solicited eleven private equity and seven strategic firms, and public

announcements that put a “For Sale” sign on the Company. The Special Committee

had competent advisors and the power to say no to an underpriced bid, which it did

twice. The Merger price of $55.85 proved to be a market-clearing price through a

28-day go-shop and a three-month window-shop. No one was willing to pay more.

Thus, as this court once put it, the “logical explanation . . . is self-evident”: Solera

“was not worth more” than $55.85 per share.352




the fact that DFC’s already non-investment grade debt suffered a downgrade in 2013 and
then was put on a negative credit watch in 2014.”).
351
    See DFC, 172 A.3d at 349 (“Like any factor relevant to a company’s future
performance, the market’s collective judgment of the effect of . . . risk may turn out to be
wrong, but established corporate finance theories suggest that the collective judgment of
the many is more likely to be accurate than any individual’s guess. When the collective
judgment involved, as it did here, not just the views of the company stockholders, but also
those of potential buyers of the entire company and those of the company’s debtholders
with a self-interest in evaluating the regulatory risks facing the company, there is more, not
less, reason to give weight to the market’s view of an important factor.”).
352
      Highfields Capital. Ltd. v. AXA Fin., Inc., 939 A.2d 34, 60 (Del. Ch. 2007).
                                              71
                   2.   Merger Fees Should not be Added to the Deal Price

          Petitioners argue that, “if deal price is an indicator of fair value,” the court

should add nearly $450 million—or $6.51 per share—to the Merger price.

According to petitioners, this is the amount of transaction costs Vista incurred in

connection with the Merger for buyer fees and expenses, seller fees, debt fees, and

an “early participation premium” to retire debt in connection with the transaction.353

Petitioners offer no precedent or other legal support for this request. They simply

contend that these costs should be added because the court’s “focus should be on

what Vista was actually willing to spend to buy the Company.” 354 This argument

fails for two independent reasons.

          First, petitioners’ argument cannot be squared with the definition of “fair

value” in the appraisal context that our Supreme Court recently articulated in DFC

when explaining the purpose of appraisal:

          [F]air value is just that, “fair.” It does not mean the highest possible
          price that a company might have sold for had Warren Buffet negotiated
          for it on his best day and the Lenape who sold Manhattan on their worst.
          . . . [T]he purpose of appraisal is not to make sure that the petitioners
          get the highest conceivable value that might have been procured had
          every domino fallen out of the company’s way; rather, it is to make
          sure that they receive fair compensation for their shares in the sense
          that it reflects what they deserve to receive based on what would fairly
          be given to them in an arm’s-length transaction.355

353
      Pet’rs’ Post-Trial Opening Br. 34-35.
354
      Id. at 35.
355
      DFC, 172 A.3d at 370-71 (emphasis added).
                                              72
The Merger price was the result of arm’s-length bargaining between the Special

Committee and Vista. Perhaps Vista would have been willing to pay more than

$55.85 for the Company, but that is irrelevant to the court’s independent

determination of fair value as that term was explained in DFC.356

         Second, policy concerns counsel against adding transaction fees to the deal

price in determining Solera’s fair value. If stockholders received payment for

transaction fees in appraisal proceedings, then it would compel rational stockholders

in even the most pristine deal processes to seek appraisal to capture their share of

the transaction costs (plus interest) that otherwise would be unavailable to them in

any non-litigated arm’s-length merger.            This incentive would undermine the

underlying purpose of appraisal proceedings as explained in DFC.

                3.     Deduction for Merger Synergies

         The appraisal statute provides that “the Court shall determine the fair value of

the shares exclusive of any element of value arising from the accomplishment or

expectation of the merger.”357 Thus, the “appraisal award excludes synergies in




356
   The Supreme Court also made clear that a deal price arrived at by using an LBO model
can be the most reliable evidence of fair value of a target company. See DFC, 172 A.3d at
350 (“[T]he fact that a financial buyer may demand a certain rate of return on its investment
in exchange for undertaking the risk of an acquisition does not mean that the price it is
willing to pay is not a meaningful indication of fair value.”).
357
      8 Del. C. §262(h).
                                             73
accordance with the mandate of Delaware jurisprudence that the subject company in

an appraisal proceeding be valued as a going concern.”358

         Synergies do not only arise in the strategic-buyer context. It is recognized

that synergies may exist when a financial sponsor is an acquirer.359 As of trial, Vista

owned 40 software businesses, three of which (EagleView, Omnitracs, and

DealerSocket) Vista believed had significant “touch points” with Solera from which

synergies could be realized.360

         Vista modeled out four different categories of synergies in its financial

analysis of the Company during the bidding process.361 Respondent’s expert

presented evidence at trial concerning three of those categories: portfolio company

revenue synergies, private company cost savings, and the tax benefits of incremental

leverage.362 In total, he calculated total expected synergies of $6.12 per share.363

From there, respondent’s expert made a “conservative” estimate that 31% of the




358
   Union Ill. 1995 Inv. Ltd. P’ship v. Union Fin. Gp., Ltd., 847 A.2d, 340, 343 (Del. Ch.
2004) (Strine, V.C).
359
    See, e.g., PetSmart, 2017 WL 2303599, at *31 n.364 (citation omitted) (noting
“synergies financial buyers may have with target firms arising from other companies in
their portfolio”); Lender Processing, 2016 WL 7324170, at *17 n.14 (noting that “a source
of private value” to a financial buyer is “a synergistic portfolio company”).
360
      Tr. 908-16 (Sowul); JX0613.0033.
361
      Id. at 908-09 (Sowul).
362
      Id. at 1045-48 (Hubbard); JX0894.0066-71.
363
      Id. at 1045-46 (Hubbard); JX0894.0070-71.
                                           74
value of the synergies—equating to $1.90 per share—remained with the seller by

using the lowest percentage identified in one of three empirical studies.364

       I find this evidence, which petitioners made no effort to rebut, convincing.365

Deducting $1.90 from the Merger price of $55.85 leads to a value of $53.95 per

share. For all the reasons discussed above, and based on my lack of confidence in

the DCF models advanced by the parties (as discussed next), I conclude that this

amount ($53.95 per share) is the best evidence of the fair value of petitioners’ shares

of Solera at the time of the Merger.

              4.     The Dueling Discounted Cash Flow Models

       Consistent with the court’s duty to consider “all relevant factors” in

determining Solera’s fair value,366 I consider next the DCF models the parties’


364
   Tr. 1047-48 (Hubbard); JX0894.0070-71. This 31% figure is the “median portion of
synergies shared with the seller” as determined by a 2013 Boston Consulting Group study
of 365 deals. JX0894.0070-71. Although the appraisal statute mandates excision of
synergies specific to the merger at issue, this court has used general estimates of the
percentage of synergies shared, as provided by experts, to derive appraisal value from deal
price. See Union Ill., 847 A.2d at 353 & n.26 (relying on a “reasonable synergy discount”
propounded by a party’s expert).
365
   See DFC, 172 A.3d at 371 (“Part of why the synergy excision issue can be important is
that it is widely assumed that the sales price in many M&A deals includes a portion of the
buyer’s expected synergy gains, which is part of the premium the winning buyer must pay
to prevail and obtain control.”).
366
    See 8 Del. C. § 262(h) (“In determining such fair value, the Court shall take into account
all relevant factors.”); DFC, 172 A.3d at 388 (“But, in keeping with our refusal to establish
a ‘presumption’ in favor of the deal price because of the statute’s broad mandate, we also
conclude that the Court of Chancery must exercise its considerable discretion while also
explaining, with reference to the economic facts before it and corporate finance principles,
why it is according a certain weight to a certain indicator of value.”).
                                             75
experts prepared. Compared with a market-generated transaction price, “the use of

alternative valuation techniques like a DCF analysis is necessarily a second-best

method to derive value.”367

         In this action, both parties’ experts created “three-stage” DCF models

consisting of (i) the five-year Hybrid Case Projections (fiscal years 2016 through

2020), (ii) a five-year transition period (fiscal years 2021 through 2025), and (iii) a

terminal period beginning in fiscal year 2026.368 The outcome of these models

nonetheless resulted in widely divergent DCF valuations—$84.65 per share for

petitioners, and $53.15 per share for respondent.

         As a preliminary matter, I find comfort that respondent’s DCF analysis is in

the same ballpark as the deal price less estimated synergies.369 On the other side of

the ledger, given my conclusions about the quality of the sales process for Solera,

petitioners’ DCF analysis strikes me as facially unbelievable as it suggests that, in a

transaction with an equity value of approximately $3.85 billion at the deal price,370

potential buyers left almost $2 billion on the table by not outbidding Vista. Our


367
      Union Ill., 847 A.2d at 359.
368
      JX0894.0075 (Hubbard); JX0898.0098, 0124 (Cornell).
369
   See S. Muio & Co. LLC v. Hallmark Entm’t Invs. Co., 2011 WL 863007, at *20 (Del.
Ch. Mar. 9, 2011) (quoting Hanover Direct, Inc. S’holders Litig., 2010 WL 3959399, at
*2-3 (Del. Ch. Sept. 24, 2010)) (noting that the court “gives more credit and weight to
experts who apply ‘multiple valuation techniques that support one another’s conclusions’
and that ‘serve to cross-check one another’s results.’”), aff’d, 35 A.3d 419 (Del. 2011).
370
      JX0835.
                                           76
Supreme Court has acknowledged that a DCF that results in a valuation so

substantially below the transaction price may indeed lack “credibility on its face.”371

         “Delaware courts must remain mindful that ‘the DCF method is [] subject to

manipulation and guesswork [and that] the valuation results that it generates in the

setting of a litigation [can be] volatile.”372 “[E]ven slight differences in [a DCF’s]

inputs can produce large valuation gaps.”373 A number of factors explain the gaping

difference between petitioners’ and respondent’s DCF analyses, and, notably, many

of these disagreements relate to how to value Solera into perpetuity.                 Such

assumptions about Solera’s business in the terminal period, i.e., ten-plus years into

the future, are unavoidably tinged with a heavy dose of speculation.




371
   See Dell, 177 A.3d at 36 (citations omitted) (“As is common in appraisal proceedings,
each party—petitioners and the Company—enlisted highly paid, well-credentialed experts
to produce DCF valuations. But their valuation landed galaxies apart—diverging by
approximately $28 billion, or 126%. . . . The Court of Chancery recognized that ‘[t]his is
a recurring problem,’ and even believed the ‘market data is sufficient to exclude the
possibility, advocated by the petitioners’ expert, that the Merger undervalued the Company
by $23 billion.’ Thus, the trial court found petitioners’ valuation lacks credibility on its
face. We agree.”); PetSmart, Inc., 2017 WL 2303599, at *2 (“Moreover, the evidence does
not reveal any confounding factors that would have caused the massive market failure, to
the tune of $4.5 billion (a 45% discrepancy).”); Highfields, 939 A.2d at 52 (citation
omitted) (disregarding analysis that was “markedly disparate from market price data for
[the company’s] stock and other independent indicia of value”).
372
    PetSmart, 2017 WL 2303599, at *40 n.439 (quoting William T. Allen, Securities
Markets as Social Products: The Pretty Efficient Capital Market Hypothesis, 28 J. CORP.
L. 551, 560 (2003)).
373
      Dell, 177 A.3d at 38.
                                            77
         I highlight below some of the major areas of disagreement between the parties.

This discussion is meant to be illustrative and not exhaustive.             All of these

disagreements predictably result in a higher asserted valuation by petitioners and a

lower asserted valuation by respondent.

         The most significant point of contention in the DCF models concerns the

estimated amount of cash that Solera would need to reinvest over the terminal

period.374 This “plowback” rate is the percentage of after-tax operating profits that

the Company would need to invest to grow at a specified rate into perpetuity.375

Using the method identified in “many leading valuation texts including Damodaran

(2012) and Koller, Goedhart and Wessels (2015),” which petitioners’ expert has

called the “traditional model,”376 respondent argues that the required reinvestment

rate is 37.1%.377 Petitioners, on the other hand, argue that the inflation plowback

formula published in articles written by Bradley and Jarrell should be used, resulting

in a required reinvestment rate of only 16.4%.378 According to petitioners, holding



374
      JX0899.0004.
375
      JX0899.0045.
376
      JX1419.0002, 0007.
377
      JX0894.0082; Tr. 1067-68, 1189 (Hubbard).
378
   JX0900.0027; Tr. 64-66, 77-81 (Cornell). Respondent not only argues that it is incorrect
to apply Bradley/Jarrell, but that petitioners also misapplied the formula. Specifically,
respondent argues that petitioners erred by applying their Bradley/Jarrell-derived
investment rate to net operating profit after tax (NOPAT) instead of net cash flow (NCF).
According to respondent, this mistake resulted in improperly assuming away Solera’s
                                            78
all else constant in respondent’s DCF analysis, the difference between using these

two reinvestment rates yields a huge $23.90 per share difference in Solera’s

valuation.379

         Another notable area of disagreement in the DCF models is Solera’s return on

invested capital (“ROIC”) in the terminal period. Respondent assumed, consistent

with “a theory this court has repeatedly cited with approval,”380 that in the long run

the present value of Solera’s growth opportunities would disappear due to increased

competition, so the Company’s ROIC would gradually converge with its weighted

average costs of capital (“WACC”).381 Petitioners disagree with applying the

convergence model to Solera. They contend that the Company possesses “moats”

around its business, such as barriers to entry, competitive advantages, and market




required maintenance investment into perpetuity. Resp’t’s Post-Trial Opening Br. 47, 51-
52.
379
      Tr. 103; JX0900.0007-08.
380
    PetSmart, 2017 WL 2303599, at *39; see also In re John Q. Hammons Hotels Inc.
S'holder Litig., 2011 WL 227634, at *4 n.16 (Del. Ch. Jan. 14, 2011) (stating that the
convergence model is “a reflection of the widely-accepted assumption that for companies
in highly competitive industries with no competitive advantages, value-creating investment
opportunities will be exhausted over a discrete forecast period, and beyond that point, any
additional growth will be value-neutral,” leading to “return on new investment in perpetuity
[that] converge[s] to the company's cost of capital”); Cede & Co. v. Technicolor, Inc., 1990
WL 161084, at *26 (Del. Ch. Oct. 19, 1990) (discussing that “profits above the cost of
capital in an industry will attract competitors, who will over some time period drive returns
down to the point at which returns equal the cost of capital”), aff'd in part and rev'd in part
on other grounds, 634 A.2d 345 (Del. 1993).
381
      Tr. 1085-87 (Hubbard).
                                              79
dominance, that will give it perpetual advantages over potential competitors.382

Petitioners thus argue that Solera will earn a return of 4.5% above its WACC in

perpetuity during the terminal period.383 When the court asked petitioner’s expert

how he landed on 4.5%, his response was candid: “It’s a little bit of a finger in the

wind.”384

          The parties also disagree about how to account for stock-based compensation

(“SBC”) in their DCF models, both for the discrete period and the terminal period.

Respondent applied the “cash basis” method to stock-based compensation expense,

using the cash amount that the Company would have to spend to account for SBC as

a normalized percentage of revenue.385 Petitioners did not independently calculate

SBC and instead used the Company’s projections.386           These projections were

calculated on a book basis, benchmarked to Solera’s actual stock price, and assumed

to grow at 5% annually.387

          The parties also handled the contingent tax liability attached to Solera’s

foreign earnings very differently. As of the Merger, the Company had earned



382
      JX0900.0028, 32.
383
      JX0900.0031.
384
      Tr. 242-43 (Cornell).
385
      Id. at 1059-60 (Hubbard); JX0899.0043-44.
386
      Id. at 57 (Cornell).
387
      Id. at 1060 (Hubbard).
                                           80
approximately $1.2 billion in foreign profits, for which it had only paid taxes where

those profits were earned.388         Solera historically designated these profits as

permanently reinvested earnings (“PRE”). Before these earnings can be repatriated

to the United States or paid to stockholders, the Company must pay the residual tax,

i.e., the marginal amount between the U.S. tax rate and the amount already paid

internationally.389 Respondent assumed that $350 million of foreign earnings that

had been de-designated as PRE would be repatriated as of the Merger had there not

been a deal, and that the rest of Solera’s foreign profits, both past and future, would

be repatriated on a rolling basis following a five-year deferral period.390 This

repatriation would cause Solera to pay more in taxes, decreasing the Company’s

value. Petitioners, by contrast, assumed that such taxes would never be paid because

they contend the timing of repatriation is unknown and thus these tax liabilities are

speculative.391

         Finally, the parties disagreed about the amount of cash to be added back to

Solera’s enterprise value in order to convert it to equity value. This court has

repeatedly held that only “excess cash” is to be added back.392             Solera had


388
      Id. at 692-93 (Giger).
389
      Id. at 1094-97 (Hubbard).
390
      Id. at 1094-98 (Hubbard).
391
      Id. at 70-75 (Cornell); JX0900.0040-42.
392
   See, e.g., In re Appraisal of SWS Grp., Inc., 2017 WL 2334852, at *15 (Del. Ch. May
30, 2017) (citation omitted) (“It is true as a matter of valuation methodology that non-
                                                81
approximately $480 million of cash at closing.393 During the sales process, the

Company’s CFO did a country-by-country analysis and determined that Solera

needed $160 million to $165 million to fund its operations.394 Respondent used that

analysis to deduct $165 million from the Company’s $480 million of cash at closing

and added back the difference, i.e., $315 million.395 Petitioners, on the other hand,

added back all of the $480 million, reasoning that “with modern computer

technology, a good CFO doesn’t need any wasting cash,” and that “it would require

an incompetent corporate treasurer for a big chunk of the cash balance to be wasting

cash.”396

                                       *****

         There are other points of disagreement in the parties’ DCF models, but it is

not necessary to detail them here. As explained above, the Merger price was the

product of “an open process, informed by robust public information, and easy access

to deeper, non-public information, in which many parties with an incentive to make

a profit had a chance to bid.”397 Given the huge gap between petitioners’ DCF


operating assets—including cash in excess of that needed to fund the operations of the
entity—are to be added to a DCF analysis.”).
393
      Tr. 229 (Cornell).
394
      Id. at 695 (Giger).
395
      JX0894.0103; Tr. 1092-94 (Hubbard).
396
      Tr. 67-68 (Cornell).
397
      DFC, 172 A.3d at 349.
                                            82
valuation and the Merger price, which I have found to be a reliable indicator of value

in accordance with the teachings of DFC and Dell, I find petitioners’ DCF valuation

not to be credible on its face and accord it no weight.398

         My decision to do so is corroborated by the fact that nearly 88% of petitioners’

enterprise valuation is attributable to periods after the five-year Hybrid Case

Projections.399 In other words, petitioners’ DCF valuation is largely a prediction

about the Company’s operations many years into the future. Such predictions, even

when informed, are unavoidably speculative, where small variances in a DCF’s

inputs can lead to wide valuation swings.400

         I also give no weight to respondent’s DCF valuation, but for a different reason.

Although that valuation is close to my Merger price less synergies calculation,

respondent’s own expert opined that his DCF valuation is “less reliable” than the


398
    See Dell, 177 A.3d at 35 (“When . . . an appraisal is brought in cases like this where a
robust sale process [involving willing buyers with thorough information and the time to
make a bid] in fact occurred, the Court of Chancery should be chary about imposing the
hazards that always come when a law-trained judge is forced to make a point estimate of
fair value based on widely divergent partisan expert testimony.”); DFC, 172 A.3d at 379
(“Simply given the Court of Chancery’s own findings about the extensive market check,
the value gap already reflected in the court’s original discounted cash flow estimate of
$13.07 should have given the Court doubts about the reliability of its discounted cash flow
analysis.”).
399
      JX0898.0124.
400
   See Dell, 177 A.3d at 37-38 (“Although widely considered the best tool for valuing
companies when there is no credible market information and no market check, DFC
valuations involve many inputs—all subject to disagreement by well-compensated and
highly credentialed experts—and even slight differences in these inputs can produce large
valuation gaps.”).
                                            83
Merger price minus synergies valuation “given the uncertainties . . . surrounding

several inputs to the DCF valuation.”401 I agree, and will accord the value of the

Merger price minus synergies dispositive weight in this case.402

                 5.    Respondent’s Unaffected Stock Price Argument is
                       Unavailing

          In the wake of our Supreme Court’s decisions in DFC and Dell, the Court of

Chancery determined in Aruba that the fair value of petitioners’ shares in an

appraisal proceeding was the thirty-day average unaffected market price of the

company’s shares, i.e., $17.13 per share.403 In reaching this conclusion, Vice

Chancellor Laster declined to adopt his deal price ($24.67 per share) less synergies

figure of $18.20 per share because of his concerns that this figure (i) “likely was

tainted by human error,” and (ii) “continues to incorporate an element of value

derived from the merger itself: the value that the acquirer creates by reducing agency

costs.”404

          In its supplemental brief, respondent argues that, “in light of recent cases, the

best evidence of Solera’s fair value is its unaffected stock price of $36.39 per



401
      JX0894.0126.
402
   Given my conclusion to accord no weight to either side’s DCF model, there is no need
to retain a court-appointed expert to resolve the parties’ disagreement concerning the
appropriate method to determine the investment rate for the terminal period.
403
      Aruba, 2018 WL 922139, at *1, 4.
404
      Id. at *2-3.
                                             84
share.”405 This argument, which advocates for a fair value determination about 35%

below the deal price, reflects a dramatic change of position that I find as facially

incredible as petitioners’ DCF model. Before, during, and after trial (until Aruba

was decided), respondent and its highly credentialed expert—a former chairman of

the President’s Council of Economic Advisors406—consistently asserted that the

“market-generated Merger price, adjusted for synergies” of $53.95 per share is the

“best evidence of Solera’s value” as of the date the Merger.407       For the reasons

explained above, the court independently has come to the same conclusion.

         Notably, nothing prevented respondent from advancing at trial the “unaffected

market price” argument the Aruba court embraced. The scholarship underpinning

the notion that both synergies and agency costs are elements of value derived from

a merger that should be excluded under Section 262(h) has been in the public domain

for many years and was readily available when this case was tried.408 Yet respondent


405
      Resp’t’s Suppl. Post-Trial Br. 5.
406
      Tr. 1023 (Hubbard).
407
      Resp’t’s Post-Trial Opening Br. 1 (emphasis added).
408
   Aruba, 2018 WL 922139, at *3 n.16 (citing William J. Carney & Mark Heimendinger,
Appraising the Nonexistent: The Delaware Court's Struggle with Control Premiums, 152
U. PA. L. REV. 845, 847–48, 857–58, 861–66 (2003); Lawrence A. Hamermesh & Michael
L. Wachter, Rationalizing Appraisal Standards in Compulsory Buyouts, 50 B.C. L. REV.
1021, 1023–24, 1034–35, 1044, 1046–54, 1067 (2009); Lawrence A. Hamermesh &
Michael L. Wachter, The Short and Puzzling Life of the “Implicit Minority Discount” in
Delaware Appraisal Law, 156 U. PA. L. REV. 1, 30–36, 49, 52, 60 (2007); Lawrence A.
Hamermesh & Michael L. Wachter, The Fair Value of Cornfields in Delaware Appraisal
Law, 31 J. CORP. L. 119, 128, 132–33, 139–42 (2005)).
                                             85
made no effort to advance this theory at trial and, thus, petitioners were afforded no

opportunity to respond to it. In this respect, I agree with the sentiment Vice

Chancellor Glasscock expressed in a similar situation that “the use of trading price

to determine fair value requires a number of assumptions that . . . are best made or

rejected after being subject to a forensic and adversarial presentation by interested

parties.”409

          As an example, even if one were to accept the legal theory that agency costs

represent an element of value derived from the merger itself, little exists in the record

to give the court any comfort about Solera’s true unaffected market price. The

$36.39 per share figure on which the Company relies represents the closing price on

a single day, August 3, 2015.410 Although the Company used that date in its proxy

statement as the unaffected date for purposes of calculating a premium, 411 and I have

referenced it in this opinion a number of times for context, the parties never litigated

the issue of Solera’s unaffected market price and the court is in no position based on

the trial record to reliably make such a determination.

          With respect to the merits of the theory that agency costs represent an element

of value derived from the merger itself, the Aruba court explained that the “concept



409
      AOL, 2018 WL 1037450, at *10 n.118.
410
      PTO ¶ 79 & Ex. A.
411
      Id. ¶ 363.
                                            86
of reduced agency costs is the flipside of the benefits of control,” with the “key

point” being that “control creates value distinct from synergy value.” 412 This is

because, as Professors Hamermesh and Wachter explain, “the aggregation of the

shares is value-creating because a controller can then exercise the control rights

involving directing the strategy and managing the firm.”413 They go on to argue that

the “normative justification for awarding the value of control to the controller

parallels the rationale for awarding the value of synergies to the bidder. Efficiency

requires that those who create an efficient transaction—either through creating

synergies or eliminating agency costs—should receive the value that they create.”414

            Significantly, however, a number of this court’s appraisal decisions, one of

which was affirmed in relevant part on appeal, suggest that the value of control is

properly part of the going concern and not an element of value that must be excised

under Section 262(h).415 In Le Beau v. M.G. Bancorporation., Inc., for example,

respondent used a “capital market” approach that “involved deriving various pricing

multiples from selected publicly-traded companies, and then applying those


412
      Aruba, 2018 WL 922139, at *3 n.17 (citations omitted).
413
  Lawrence A. Hamermesh & Michael L. Wachter, Rationalizing Appraisal Standards in
Compulsory Buyouts, 50 B.C. L. REV. 1021, 1052 (2009).
414
      Id.
415
   See id. (“Finally, do minority shareholders receive the value of control that is created
by the aggregation of the shares and the creation of a new controller? . . . Embracing the
concept of an ‘implicit minority discount,’ the courts would award the dissenters [the value
of control], on the theory that fair value should not be reduced for lack of control.”).
                                             87
multiples to MGB,” the target corporation.416 Then-Vice Chancellor Jacobs rejected

the methodology because it “results in a minority valuation.”417 The Supreme Court

affirmed this determination, explaining that the trial court’s conclusion that the

“capital market approach contained an inherent minority discount that made its use

legally impermissible in a statutory appraisal proceeding [was] fully supported by

the record evidence that was before the Court of Chancery and the prior holdings of

this Court construing Section 262.”418

          Similarly, in Borruso v. Communications Telesystems International, Vice

Chancellor Lamb held that “a control premium should be added to adjust the market

value of the equity derived from the comparable company method.”419 The court

explained it reasoning as follows:

          [T]he comparable company method of analysis produces an equity
          valuation that inherently reflects a minority discount, as the data used
          for purposes of comparison is all derived from minority trading values
          of the comparable companies. Because that value is not fully reflective
          of the intrinsic worth of the corporation on a going concern basis, this
          court has applied an explicit control premium in calculating the fair
          value of the equity in an appraisal proceeding.420




416
   1998 WL 44993, at *7 (Del. Ch. Jan. 29, 1998), aff’d in part and remanded in part, 737
A.2d 513.
417
      Id. at *8.
418
      M.G. Bancorporation., Inc., v. Le Beau, 737 A.2d at 523 (citation omitted).
419
      753 A.2d 451, 452 (Del. Ch. 1999).
420
      Id. at 458.
                                              88
         More recently, then-Vice Chancellor Strine took the same approach in

Andaloro v. PFPC Worldwide, Inc.421                There, the court approved adjusting a

comparable companies analysis by adding a control premium where “[w]hat is being

corrected for is the difference between the trading price of a minority share and the

trading price if all the shares were sold.”422

         Our Supreme Court held long ago that the going concern value of a company

must be determined in an appraisal case “irrespective of the synergies involved in a

merger.”423 DFC and Dell both make the same point.424 Although DFC and Dell

are transformative decisions in my view in their full-throated endorsement of

applying market efficiency principles in appraisal actions,425 I do not read those

decisions—both of which unmistakably emphasize the probative value of deal

price426—to suggest that agency costs represent an element of value attributable to a




421
      2005 WL 2045640 (Del. Ch. Aug. 19, 2005).
422
      Id. at *18 (citing Borruso, 753 A.2d 451).
423
   See Gilbert, 731 A.2d at 797 (“[S]ection 262(h) requires that the Court of Chancery
discern the going concern value of the company irrespective of the synergies involved in a
merger.”).
424
      Dell, 177 A.3d at 21; DFC, 172 A.3d at 371.
425
   See Aruba., 2018 WL 2315943, at *8 & n.61 (reargument decision) (comparing DFC
and Dell to how past “Supreme Court decisions had treated the unaffected trading price as
a valuation indicator”).
426
   Dell, 177 A.3d at 30 (“Overall, the weight of evidence shows that Dell’s deal price has
heavy, if not overriding, probative value.”); DFC, 172 A.3d at 349 (“[E]conomic principles
suggest that the best evidence of fair value was the deal price.”).
                                              89
merger separate from synergies that must be excluded under Section 262(h). Had

that been the Supreme Court’s intention, I believe it would have said so explicitly.

         Accordingly, I reject respondent’s newly-minted argument that Solera’s

closing price on August 3, 2015 of $36.39 is the best evidence of Solera’s fair value

as of the date of the Merger.

IV.      CONCLUSION

         For the reasons explained above, petitioners are entitled to $53.95 per share

as the fair value of their shares of Solera, plus interest accruing from the date the

Merger closed, March 3, 2016, at the rate of 5% percent over the Federal Reserve

discount rate from time to time, compounded quarterly.427

         The parties should confer and submit a form of implementing order for the

entry of final judgment consistent with this opinion within ten business days. It is

the court’s intention to unseal the expert reports in this case in their entirety upon

entry of a final judgment. If, however, a party believes good cause exists to maintain

any portion of any of the expert reports under seal, that party must file a motion

within ten business days identifying the specific part that warrants further

confidential treatment and explaining the basis for continuing such treatment.

         IT IS SO ORDERED.




427
      8 Del. C. § 262(h).
                                           90